Exhibit 10.12
 
AMENDED AND RESTATED LEASE AGREEMENT
 
THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made and entered
into effective the 31st day of December, 2009, by and between MVI HEALTH CENTER,
LP, a Delaware limited partnership (“Lessor”), and PM MANAGEMENT - BABCOCK NC,
LLC, a Texas limited liability company (“Lessee”), collectively, the “Parties”
and each a “Party”.
 
W I T N E S S E T H
 
WHEREAS, pursuant to that certain Lease Agreement dated December 31, 2008 (the
“Original Lease”) by and between Lessee and SNF MESA VISTA, LLC, a Texas limited
liability company (the “Seller”), the Lessee previously leased a 144-bed nursing
home commonly known as Mesa Vista Health Center (the “Facility”) located on
certain real property in San Antonio, Bexar County, Texas, as more particularly
described in Exhibit A attached hereto and incorporated herein for all purposes
(the “Land” and, together with the Facility, the “Property”); and
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement dated December 31
2009, by and between the Lessor and the Seller (the “Purchase Agreement”), the
Lessor has acquired the Property and certain personal property used in
connection with the operation and maintenance of the Property (collectively, the
“Personal Property”) from the Seller; and
 
WHEREAS, pursuant to the terms of that certain Assignment and Assumption
Agreement of even date herewith by and among the Lessor, the Seller, and the
Lessee (the “Assignment Agreement”), the terms of which are incorporated herein
by reference, the Seller has agreed to assign the Original Lease to Lessor, and
Lessor has agreed to assume from Seller, all of the Seller’s liabilities and
obligations related to the Original Lease to the extent such liabilities and
obligations arise during and relate to the period from and after the closing of
the transaction contemplated by the Purchase Agreement and solely to the extent
provided for in this Amended and Restated Lease Agreement, and the Lessee has
consented to the assignment and assumption on the terms described herein; and
 
WHEREAS, the Lessee desires to continue to lease the Property and the Personal
Property from Lessor; and
 
WHEREAS, the Lessor and Lessee desire to modify and amend the Original Lease in
certain respects, and the Original Lease is hereby amended and restated in its
entirety by the terms of this Lease.
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are forever
acknowledged and confessed, the Parties hereto acknowledge and warrant that the
foregoing recitals are true and correct and binding upon the Parties, and
further agree as follows:
 
1.           LEASED PREMISES. Lessor hereby leases, rents and lets unto Lessee,
and Lessee hereby leases, rents and hires from Lessor, for the Lease Term (as
hereinafter defined) and subject to all of the covenants and conditions
hereinafter stated, all right, title and interest of Lessor in and to the
following (collectively, the “Leased Premises”):
 

--------------------------------------------------------------------------------


(a)           Lessor’s fee interest in the Land, together with all improvements,
buildings and fixtures located thereon or within, whether leased or owned by
Lessor.
 
(b)           All rights, privileges, easements and appurtenances thereunto
appertaining, together with all Personal Property owned or leased by Lessor
located in or about and which are employed in the operation of the Leased
Premises, including machinery, Lessor’s Equipment (as hereinafter defined),
furniture and furnishings.
 
2.           TERM.
 
(a)           Lease Term.  The term of this Lease shall be for a period of
fifteen (15) years, commencing as of 12:01 a.m., December 31, 2009 (the
“Commencement Date”), and expiring on 12:01 a.m. on the last day of the 180th
full calendar month following the Commencement Date unless sooner terminated or
extended as hereinafter provided (as it may be extended as provided herein, the
“Term” or “Lease Term”).  Lessee shall have one (1) option to renew the
then-current Lease Term for an additional five (5) years upon delivery to Lessor
of written notice of exercise on or before the date that is one-hundred eighty
(180) days prior to the last day of the then-current Lease Term.
 
(b)           Continuation of Licenses.  In the event this Lease terminates,
Lessee agrees to allow the Facility to continue to be operated under all of its
applicable operating licenses and agrees to cooperate fully with any successor
operator in the transition from the application of its licenses to the
application of the successor’s licenses.
 
3.        RENT, SECURITY DEPOSIT, AND OTHER FINANCIAL CONSIDERATIONS.
 
(a)           Rent.  During the Term of this Lease, including any renewal
period, Lessee shall pay to Lessor monthly Rent in the amounts set forth on
Schedule 3(a) attached hereto and incorporated herein for all purposes.  All
monthly Rent shall be due and paid to Lessor on or before the first (1st) day of
each month in the Term.  This Lease is intended to be a “triple net” lease, such
that that the  set forth on Schedule 3(a) attached hereto will be absolutely net
to Lessor; accordingly, Lessee shall be solely responsible for timely payment of
any and all costs associated with operating the Leased Premises, including
specifically, without limitation, Taxes as set forth in Section 11(a), below,
utility costs as described in Section 11(b), below, insurance premiums as
provided in Section 12, below, and the costs of repair, upkeep, refurbishment,
restoration, replacement, maintenance and operation of the Leased Premises, as
more specifically set forth below.  Except as otherwise provided herein, Lessee
shall at all times remain obligated to pay Rent under this Lease without any
right of set-off, counterclaim, abatement, deduction, reduction or defense of
any kind.  Lessee’s sole right to recover damages against Lessor by reason of a
breach or alleged breach of Lessor’s obligations under this Lease shall be to
prove such damages in a separate action against Lessor.  The  Rent for any month
during the Term which begins or ends on other than the first or last calendar
day of a calendar month shall be prorated based on actual days
elapsed.  All  Rent shall be paid to Lessor by Lessee by wire transfer or check
and shall be due without prior notice or demand; provided, however, that if, at
any time, any loan documents of Lessor’s mortgage lender require payment of
Rent, Taxes, insurance or any other amounts due hereunder via a lock box, escrow
or other arrangement, Lessee will comply with such requirements.
 

--------------------------------------------------------------------------------


(b)           Assignment of Contracts.  Schedule 3(b), attached hereto and made
a part hereof for all purposes lists all of the agreements, leases (whether
operating or capital), contracts and commitments to which the Lessee is a party
with respect to the Facility as of the effective date of this lease
(collectively, the “Facility Contracts”).  Upon the termination of this Lease or
in the event of an Event of Default of Lessee (as hereinafter defined), Lessee
shall immediately assign to Lessor all Facility Contracts and all other
agreements, leases, contracts and commitments relating to the Facility, free and
clear of all claims, liens, security interests and other encumbrances, other
than as provided for in the immediately following sentence. Notwithstanding
anything contained in this Lease to the contrary, any transfer or assignment of
any Facility Contract, agreement, lease, contract, commitment relating to the
Facility, or any other asset of the Lessee shall be subject to (i) the lien
of Wells Fargo Foothill, Inc., as collateral agent for certain lenders (in such
capacity, together with its successors and assigns, in such capacity, "First
Lien Collateral Agent") to the extent that First Lien Collateral Agent has a
lien on such Facility Contract, agreement, lease, contract, commitment relating
to the Facility, or asset pursuant to certain security agreements entered into
by and between First Lien Collateral Agent and Lessee; and (ii) the lien
of Silver Point Finance, LLC as collateral agent for certain lenders (in such
capacity, together with its successors and assigns, in such capacity, "Second
Lien Collateral Agent") to the extent that Second Lien Collateral Agent has a
lien on such Facility Contract, agreement, lease, contract, commitment relating
to the Facility, or asset pursuant to certain security agreements entered into
by and between Second Lien Collateral Agent and Lessee.
 
(c)           Security Deposit.  On the Effective Date, Lessee shall deposit
with Lessor and maintain during the Term of this Lease (subject to the terms
hereof) a sum equal to Seven Hundred Forty Seven Thousand Five Hundred and
00/100 dollars ($747,500.00) (“Security Deposit Amount”), subject to the
provisions below.  Once the Facility achieves a monthly  lease coverage ratio of
1.10 as measured by monthly net operating income divided by monthly rent for six
consecutive months, the Security Deposit shall be reduced to One Hundred Twenty
Four Thousand Five Hundred and 00/100 dollars ($124,500.00) as determined in a
manner, and as evidenced by supporting documentation, deemed satisfactory to
Lessor in its reasonable discretion.  The Security Deposit represents a security
deposit against the faithful performance by Lessee of the terms and conditions
contained in this Lease, including the payment of all Rent.  Lessor may, from
time to time, draw against the Security Deposit Amount without Lessee’s approval
to cure any Event of Default.  In the event of any such draw, Lessee shall
promptly replenish the amount available thereunder to the full Security Deposit
Amount.  In the event that Lessee has fully complied with the terms of this
Lease and no Event of Default exists, the Security Deposit shall be returned to
Lessee in accordance with applicable law upon termination of this Lease.
 
(d)           Transfer of Beds.  Lessee will not transfer or encumber any of the
beds within the Facility, including without limitation the eighty-five (85)
Medicaid beds assigned to the Facility, without Lessor’s written consent.
 

--------------------------------------------------------------------------------


4.           USE OF LEASED PREMISES/COMPLIANCE, WITH LAW.
 
(a)           Use of Leased Premises. During the Lease Term, Lessee shall use
the Leased Premises for the sole and exclusive purpose of operating a nursing
home, which shall be continuously open and operating. Lessee, to the best of its
ability and knowledge, shall operate the Facility in accordance with standards
at least equal to those prescribed by all governmental bodies having
jurisdiction over (i) the Facility and (ii) its eligibility to receive
reimbursement or other payment from public funds with respect to services
rendered to patients eligible to benefit from any public program providing for
such reimbursement or other payment.
 
(b)           Compliance with the Law.  Lessee, to the best of its ability and
knowledge, shall maintain and conduct Lessee’s business on the Leased Premises
in a lawful manner and shall timely and fully comply with all applicable
federal, state and local laws, statutes and ordinances and all regulations,
orders and directives of appropriate governmental and accrediting agencies, as
such laws, statutes, ordinances, regulations, orders, and directives now exist
or may hereafter be enacted, and, at Lessee’s sole cost and expense, make any
repairs, changes or modifications in, or to the Leased Premises required by any
of the foregoing.
 
(c)           Waste; Nuisance.  Lessee shall not perform or fail to perform any
acts or carry on or permit to exist any practices that may injure or damage the
Leased Premises in any respect or that may constitute a public or private
nuisance or menace to Lessee’s employees, residents, visitors, or invitees, or
to the owners or occupants of adjacent property, or that may violate the
provisions of any required insurance on the Leased Premises or that may diminish
the coverage under such insurance or render such insurance void. Lessee shall
not commit or suffer to exist any waste upon the Leased Premises.
 
5.           REPRESENTATIONS AND WARRANTIES AND COVENANTS OF LESSOR.
 
(a)           Organizational Capacity.  Lessor represents and warrants that it
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and (ii) has all requisite power and authority
to carry on its business as now conducted and as presently proposed to be
conducted.
 
(b)           Lawful and Corporate Authority.  Lessor has the lawful authority
to enter into this Lease and is duly authorized and empowered to execute,
deliver and perform its obligations under this Lease.
 
(c)           Binding Effect. This Lease has been duly executed and delivered by
Lessor and constitutes a valid and binding obligation enforceable against Lessor
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally, and except as enforceability may be
subject to general principles of equity.
 
(d)           Quiet Enjoyment. So long as Lessee is not in default hereunder,
Lessee shall have quiet enjoyment of the Leased Premises.
 

--------------------------------------------------------------------------------


(e)           Brokers and Finders.  Unless otherwise disclosed in writing,
neither Lessor nor any officer or director thereof has engaged any finder or
broker in connection with the transactions contemplated hereunder.
 
6.           COVENANTS OF LESSEE.  As a material inducement to Lessor to enter
into this Lease, Lessee covenants and agrees as follows:
 
(a)           [Intentionally deleted.]
 
(b)           Records and Reporting Requirements.  Lessee agrees to promptly
provide to Lessor the reports and information regarding Lessee and the operation
of the Facility specified in Schedule 6(b) attached hereto and incorporated
herein.
 
(c)           Covenants Related to Hazardous Materials.  Lessee’s obligations
with respect to Hazardous Materials Laws (defined below), including Lessee’s
covenants related to Hazardous Materials (defined below), environmental
indemnity, remediation, environmental inspection, and Lessor’s participation in
Hazardous Materials Claims (defined below), are exclusively addressed in this
Agreement in this Section 6(c). Lessee’s use of the Property shall comply with
all Hazardous Materials Laws.  For purposes hereof, the term “Hazardous
Materials” shall mean (a) any petroleum products and/or by-products (including
any fraction thereof), flammable substances, explosives, radioactive materials,
known carcinogens or mutagens or any other substance which pose a hazard to any
portion of the Property or to Persons on or about any portion of the Property or
cause any portion of the Property to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards; (f) radon gas; and (g) any other
hazardous, toxic or dangerous waste, substance or material, pollutant or
contaminant heretofore, now or hereafter regulated, prohibited, restricted or
controlled by any federal, state, county or local law, ordinance,
rule,  regulation, policy, code or permit, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended, the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 et seq.), as amended, and the Texas Solid Waste
Disposal Act (Tex. Health & Safety Code Section 361.001, et seq.), as amended,
and including materials listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101), as amended from time to time, which
is applicable to the Property (collectively, “Hazardous Materials Laws”).  The
term “Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, or notices of material
violations, or orders threatened, instituted or completed pursuant to any
Hazardous Material Laws, together with all claims, causes of actions, demands,
proceedings or suits made or threatened by any third party against any portion
of the Property or against Lessor or Lessee relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.   The term “Environmental Activities” shall mean Lessee’s or Lessee
Party’s (as herein defined) use, generation, spilling, depositing, leaching,
dumping, transportation, handling, discharge, production, treatment, storage,
release or disposal of any Hazardous Materials to or from any portion of the
Property or caused to be located on or present on or under any portion of the
Property while this Lease is in effect.  The term “Lessee Party” shall mean any
manager or operator of the Facility engaged by it or any subtenant of any
portion of the Premises.
 

--------------------------------------------------------------------------------


(i)           Lessee Notices to Lessor.  Lessee shall immediately advise Lessor
in writing of:
 
(a)           any Environmental Activities in violation of any Hazardous
Materials Laws;
 
(b)           any Hazardous Materials Claims against Lessee, any Lessee Party,
or any portion of the Property relating to activities or omissions committed by
anyone on the Property during the Term;
 
(c)           any remedial action taken by Lessee or any Lessee Party in
response to any Hazardous Materials Claims or any Hazardous Materials on, under
or about any portion of the Property at levels in violation of any Hazardous
Materials Laws;
 
(d)           Lessee’s or any Lessee Party’s discovery of any occurrence or
condition on or in the vicinity of any portion of the Property that materially
increases the risk that any portion of the Property will be exposed to Hazardous
Materials; and
 
(e)           all communications to or from Lessee, any Lessee Party, any
governmental authority or any other Person relating to Hazardous Materials Laws
or Hazardous Materials Claims with respect to any portion of the Property,
including copies thereof.
 
(ii)           Remediation.  If (i) during the Lease Term, Lessee or any Lessee
Party becomes aware of a violation or a suspected violation by anyone other than
Lessor of any Hazardous Material Laws relating to any Hazardous Materials in, on
or under the Property or any adjacent property thereto; (ii) Lessee or any
Lessee Party has received any Hazardous Materials Claim relating to activities
or omissions committed on the Property or any portion thereof (other than those
committed by Lessor or Lessor’s agents) during the Term; or (iii) Lessee’s or
any Lessee Party’s actions, including but not limited to, any renovations or
repairs to the Property during the Lease Term, cause the Lessee or any Lessee
Party to be obligated to remediate any environmental conditions disclosed in the
Phase I Environmental Assessments Report for the Property (“Existing
Environmental Conditions”), then Lessee covenants and agrees that it shall (a)
immediately notify Lessor of such event; (b) promptly obtain all permits and
approvals necessary to remedy any such actual or suspected problem through the
removal of Hazardous Materials or otherwise; (c) if remediation is required,
submit a remediation plan to Lessor for approval, which shall not be
unreasonably withheld; and (d) at Lessee’s sole cost and expense, cure such
violation or effect such repair, closure, detoxification, decontamination or
other remediation.  Notwithstanding the foregoing, Lessee shall be entitled to
seek contribution from any person whose act or omission caused, in whole or in
part, the presence of Hazardous Materials on the Property constituting such
violation to the satisfaction of all applicable governmental authorities, in
accordance with all Hazardous Materials Laws and the remediation plan approved
by Lessor.
 

--------------------------------------------------------------------------------


(iii)           Lessee’s Covenant of  Environmental Indemnity.  Lessee covenants
and agrees that it shall indemnify, defend, protect, save, hold harmless, and
reimburse Lessor and its directors, officers, shareholders, partners, managers,
members, affiliates, agents, employees, successors and assigns for, from and
against any and all costs, losses (including, losses of use or deficiencies),
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Lessor, but excluding any
Environmental Costs to the extent they arise from acts or omissions of Lessor)
incurred in connection with, arising out of, resulting from or incident to,
directly or indirectly (i) the production, use, generation, spilling,
depositing, leaching, dumping, storage, treatment, transporting, disposal,
discharge, release or other handling or disposition of any Hazardous Materials
or resulting from any Environmental Activities (collectively, “Handling”) from,
in, on or about the Property (but not adjacent thereto unless caused or
contributed to by Lessee), including the effects of such Handling of any
Hazardous Materials upon any person or property within or outside the boundaries
of the Property, (ii) Lessee’s or any Lessee Party’s violation of any Hazardous
Material Laws on or with respect to the Property during the Lease Term, and
(iii) the imposition of any lien on the Property related to any Environmental
Activities.  “Environmental Costs” include interest, costs of response, removal,
remedial action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, attorney’s fees, expert fees, consultation fees, and court costs, and
all amounts paid in investigating, defending or settling any of the foregoing. 
Notwithstanding anything to the contrary, in no event shall Lessee be liable for
or required to provide any indemnity to the extent any environmental condition
is caused by acts of Lessor (“Lessor Environmental Conditions”).  Without
limiting the scope or generality of the foregoing, except to the extent that
Environmental Costs arise from Lessor Environmental Conditions, and provided
such costs and expenses (i) do not duplicate costs and expenses incurred by
Lessee, and (ii) are otherwise reasonable, Lessee expressly covenants and agrees
to reimburse Lessor for any and all costs and expenses incurred by Lessor:
 
(a)           In investigating any and all matters relating to the Handling
during the Lease Term of any Hazardous Materials, in, on, from, under or about
the Property;
 
(b)           In bringing the Property into compliance with all Hazardous
Material Laws to the extent such noncompliance relates to activities or
omissions committed by anyone other than Lessor on the Property during the Lease
Term;
 

--------------------------------------------------------------------------------


(c)           Removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Materials handled in, on, from, under or about the
Property or offsite resulting from Handling of Hazardous Materials from, in,
under, on or about the Property by anyone other than Lessor during the Lease
Term (but not adjacent thereto unless caused or contributed to by activities or
omissions by anyone other than Lessor on the Property during the Lease Term);
and
 
(d)           If any claim is made hereunder, Lessee agrees to pay such claim
promptly, and in any event to pay such claim within thirty (30) calendar days
after receipt by Lessee of notice thereof.
 
(iv)           Lessee’s Covenants Concerning Environmental Inspections and
Operation and Maintenance Programs.  Lessor and Lessor’s Lender, at Lessor’s
sole cost and expense except as set forth below in this Section, shall have the
right, from time to time, and upon not less than three (3) days written notice
to Lessee, except in the case of any emergency in which event no notice shall be
required, to conduct an inspection of the Property to determine the existence or
presence of Hazardous Materials on, at, in, under, about, to or from any portion
of the Property and/or the documentation relative to Hazardous Materials or any
other environmental matters, in Lessee’s possession.  Lessor shall have the
right to enter and inspect the Property, conduct any testing, sampling and
analyses it deems necessary and shall have the right to inspect materials
brought into the Property.  Lessor may, in its discretion, retain such experts
to conduct the inspection, perform the tests referred to herein, and to prepare
a written report in connection therewith.  Provided that Lessor’s environmental
inspection detects any violation of or liability under Hazardous Materials Laws
arising from activities or omissions committed by anyone other than Lessor on
the Property during the Lease Term, Lessee covenants and agrees to pay all costs
and expenses incurred by Lessor under this Section on demand by Lessor.  Failure
to conduct an environmental inspection or to detect unfavorable conditions if
such inspection is conducted shall in no fashion be intended as a release of any
liability for environmental conditions subsequently determined to have occurred
other than as a result of Lessor’s action during Lessee’s tenancy.  Lessee shall
remain liable for any breach of its covenants under Sections 6(c)(i), 6(c)(ii)
and 6(c)(iii) regardless of when such conditions are discovered and regardless
of whether or not Lessor conducts an environmental inspection at the termination
of this Lease.
 
(v)           Participation in Hazardous Materials Claims.  Lessor shall have
the right, at Lessor’s sole cost and expense, with counsel chosen by Lessor, to
join and participate in, as a party if it so elects, any legal proceedings or
actions initiated in connection with any Hazardous Materials
Claims.  Notwithstanding the foregoing, Lessor shall be entitled to appoint
counsel at Lessee’s expense, to the extent such Hazardous Materials Claim
imposes liability on Lessee under Sections 6(c)(ii) or 6(c)(iii), (i) if the
Claim involves remedies that, if awarded to the adverse party, are reasonably
likely to have a material adverse effect on the Lessee or the Lessor and (ii) if
the Lessor has available to it one or more defenses or counterclaims that are
inconsistent with the defenses or counterclaims asserted by Lessee and the
defenses and counterclaims available to Lessor may not be asserted by the
Lessee.  Lessee covenants and agrees to reimburse Lessor on demand for the
reasonable costs and fees for counsel appointed by Lessor pursuant to the
preceding sentence to the extent not caused by Lessor.
 

--------------------------------------------------------------------------------


(d)           Delivery of Regulatory Reports.  Lessee shall timely deliver all
regulatory reports required to be delivered by it pursuant to Section 8, below.
 
(e)           Maintenance.  Lessee shall maintain and repair the Leased Premises
as required under Section 9, below.
 
(f)           Books and Records/Audits.  Lessee shall keep and maintain or cause
to be kept and maintained at all times at the Facility or at the main office of
Lessee’s parent entity, or at such other place as Lessor or Lessor’s lender may
approve in writing, (i) books of accounts and records in accordance with
generally acceptable accounting principals adequate to reflect the results of
the operation of the Facility and to provide the financial statements required
to be provided hereunder and other reports reasonably requested from time to
time by Lessor or Lessor’s lender, and (ii) copies of written contracts,
correspondence and other documents affecting the Facility customarily maintained
by facilities such as the Facility in the ordinary course of business.  Lessor
and Lessor’s lender and their designated agents shall have the right to inspect
and copy any of the foregoing upon reasonable advance notice to Lessee and
subject to laws and regulations respecting patient
confidentiality.  Additionally, Lessee acknowledges that Lessor’s lender shall
have the right, one time during each fiscal year upon reasonable advance notice
to Lessee, to audit such records at the expense of Lessor or such lender, and
Lessee shall reasonably cooperate with such audit(s).
 
7.           REPRESENTATIONS AND WARRANTIES OF LESSEE.
 
(a)           Organizational Capacity.  Lessee represents and warrants that it
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and (ii) has all requisite power and authority
to carry on its business as now conducted and as presently proposed to be
conducted.
 
(b)           Lawful and Corporate Authority.  Lessee has the lawful authority
to enter into this Lease and is duly authorized and empowered to execute,
deliver and perform its obligations under this Lease.
 
(c)           Binding Effect. This Lease has been duly executed and delivered by
Lessee and constitutes a valid and binding obligation enforceable against Lessee
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally, and except as enforceability may be
subject to general principles of equity.
 
(d)           Conflict. The execution and delivery of this Lease, the
performance by Lessee of its obligations hereunder and the consummation of the
transactions contemplated hereby will not violate any law, regulation, rule or
ordinance or any order, judgment, or decree of any federal, state or local court
and do not conflict with or constitute a breach of, or a default under the terms
and conditions of any agreement, instrument or commitment to which Lessee is a
party or by which Lessee, is bound.
 

--------------------------------------------------------------------------------


(e)           Litigation. Except as identified in Schedule 7(e) attached hereto
and incorporated herein for all purposes, there is no action, suit, proceeding,
inquiry or investigation by or before any court, governmental agency or public
board or body pending or, to the knowledge of Lessee, threatened against Lessee
which (i) affects or seeks to prohibit, restrain or enjoin the execution and
delivery of this Lease, (ii) affects or questions the validity or enforceability
of this Lease, (iii) questions the power or authority of Lessee to carry out the
transactions contemplated by, or to perform its obligation under, this Lease, or
(iv) might result in a material adverse change in the ability of Lessee to
perform any of its obligations hereunder.
 
(f)           Qualified Operator.  Lessee is an experienced operator in the
delivery of quality care for the residents that will reside in the Facility.
Lessee has demonstrated a history of quality care as defined by all regulatory
authorities with jurisdiction over the Facility and, other than as disclosed to
Lessor in writing, Lessee has not received as to any facility that it owns,
leases or operates any of the following sanctions: (i) termination of Medicare
certification termination of Medicaid certification; (ii) cancellation of
Medicare certification; (iii) termination of Medicaid certification (iv)
cancellation of Medicaid certification; (v) exclusion or suspension from the
Medicare or Medicaid Programs; (vi) civil penalties pursuant to state law; (vii)
Medicaid or Medicare monetary penalties; (viii) denial of payment for new
admissions; or (ix) denial of a facility long term care license. Lessee has and
will maintain all necessary licenses to operate the Facility, including without
limitation any regulatory licenses held in the name of Lessor.
 
(g)           Acceptance.  Lessee, as both a prior owner and tenant of the
Facility prior to Lessor’s acquisition of the Facility, acknowledges prior
opportunity to inspect and investigate the Leased Premises and all improvements
thereon, either independently or through agents of Lessee’s own choosing, and in
leasing the Leased Premises Lessee is not relying on any statements of Lessor or
Lessor’s agents as to the condition of the Leased Premises and/or improvements
thereon, including, but not limited to, heating, ventilation and air
conditioning systems, sewerage, environmental issues, roof, foundations, soils,
geology, lot size, suitability of the Leased Premises and/or improvements
thereon for Lessee’s intended purpose, plumbing, utilities, structural integrity
of improvements and/or compliance with any local, city, county, state and/or
federal statutes, codes or ordinances. EXECUTION OF THIS LEASE BY LESSEE SHALL
CONSTITUTE AN ACKNOWLEDGMENT BY LESSEE THAT THE LEASED PREMISES WERE ACCEPTED BY
LESSEE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, IN AN “AS IS” CONDITION, BASED SOLELY ON LESSEE’S OWN INSPECTION.
 
(h)           Condition of Leased Premises. LESSEE HAS INSPECTED THE PHYSICAL
AND TOPOGRAPHIC CONDITION OF THE LEASED PREMISES AND ALL EQUIPMENT AND OTHER
FACILITIES LOCATED THEREON AND THEREIN, AND ACCEPTS THE SAME “AS IS”, IN ITS
EXISTING PHYSICAL AND TOPOGRAPHIC CONDITION. LESSOR DISCLAIMS ANY AND ALL
WARRANTIES OF HABITABILITY, MERCHANTABILITY, SUITABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, AND ANY OTHER EXPRESS OR IMPLIED WARRANTY NOT EXPRESSLY SET
FORTH IN THIS LEASE.
 

--------------------------------------------------------------------------------


8.           REGULATORY REPORTS/DEFAULT. This Section 8 does not apply to
notices or reports involving Hazardous Materials Claims, Environmental Costs, or
violations or alleged violations of Hazardous Materials Laws, which are
exclusively dealt with in Section 6(c).  Lessee will immediately deliver to
Lessor copies of all threatened or actual regulatory sanctions, disciplinary
notices, survey reports, plans of correction, proceedings and financial
reporting (including monthly census reports) required by regulatory entities,
and keep Lessor informed as to all plans of correction and resolution. Lessee
acknowledges that the time limits to cure deficiencies may be shorter than the
cure periods set forth in Section 15(a)(ii) below and, in such event, Lessee
agrees that Lessor will have the opportunity to exercise its default rights
sooner than the time stated in Section 15(a)(ii) if Lessor, in its sole
judgment, deems it necessary or prudent to do so to preserve eligibility for
Medicaid or Medicare, assure resident care and/or, if required, coordinate a
change of ownership application. Lessee shall indemnify, hold harmless and
defend Lessor from and against any and all claims, liabilities, causes of
action, losses, costs and expenses (including reasonable attorneys’ fees) which
are asserted against Lessor as a result of any breach by or failure of Lessee to
comply with all regulatory requirements to which the Leased Premises are
subject, including without limitation any regulatory requirements pursuant to
any licenses held in the name of Lessor.
 
9.           MAINTENANCE AND REPAIR.
 
(a)           General Maintenance. Throughout the Lease Term, Lessee, at
Lessee’s sole cost and expense, shall keep and maintain the Leased Premises  and
all parts thereof (including Lessor’s Equipment) in good working order and
condition, ordinary wear and tear excepted. Lessee shall be responsible for the
maintenance, repair and replacement, if necessary, of the roof, foundation, all
structural components, the heating, ventilation and air conditioning system of
the Facility and all plumbing, electrical and equipment systems of the Facility
and the grounds, driveways, walkways, paving and parking lots of the Leased
Premises. Lessee will be responsible for maintenance and repair of all trade
fixtures, equipment and machinery constituting a part of the Leased Premises or
maintained by Lessee in and on the Leased Premises. Routine maintenance, repair
and replacement operations undertaken by Lessee pursuant to Lessee’s obligations
hereunder shall not require Lessor’s consent. Lessee will be responsible for all
health and safety upgrades and improvements required of any regulatory authority
with jurisdiction over the Leased Premises and/or Lessee’s operation therein.
Lessee acknowledges that Lessor shall have no obligations concerning repairs to
or maintenance of the Leased Premises other than to assign to Lessee the right
to pursue warranty claims, if any, for maintenance and repair required by this
section.
 
(b)           Notice of Improvements by Lessee. Lessee shall give to Lessor
prior written notice of all capital improvements to the Facility costing in
excess of Ten Thousand and No/100 Dollars ($10,000.00) individually and Twenty
Thousand and No/100 Dollars ($20,000.00) in the aggregate annually as promptly
and as reasonably practical under the circumstances.
 

--------------------------------------------------------------------------------


10.           EQUIPMENT.
 
(a)           Lessor’s Equipment. All equipment, furniture and furnishings on
hand as of the Commencement Date and identified on Schedule 10(a) attached
hereto and incorporated herein for all purposes and all replacements,
substitutions or enhancements thereof shall constitute a part of the Leased
Premises and shall be and remain the personal property of Lessor (“Lessor’s
Equipment”).
 
(b)           Lessee’s Equipment. All equipment, furniture and furnishings
acquired by Lessee and not constituting Lessor’s Equipment shall be and remain
the personal property of Lessee (“Lessee’s Equipment”) and shall be tagged or
marked by Lessee as such.
 
(c)           Disposition of Obsolete Equipment. Lessor and Lessee recognize
that portions of Lessor’s Equipment may become inadequate, obsolete, worn out,
unsuitable, undesirable or unnecessary in the operation of the Leased Premises.
In any instance in which Lessee in its sole and reasonable discretion determines
that any items of Lessor’s Equipment has become inadequate, obsolete, worn out,
unsuitable, undesirable or unnecessary in the operation of the Leased Premises,
Lessee may remove such items of Lessor’s Equipment from the Leased Premises, and
(on behalf of Lessor) sell, trade-in, exchange or otherwise dispose of same
without any responsibility or accountability to Lessor therefor; provided,
however, that Lessee shall substitute and install in the Leased Premises other
equipment having equal or greater utility (but not necessarily the same
function) in the operation of the Leased Premises, and provided further that
such removal and substitution shall not impair the operations of the Leased
Premises. All such substitute equipment shall constitute Lessor’s Equipment and
shall be held by Lessee on the same terms and conditions as items originally
comprising Lessor’s Equipment. Lessee shall execute and deliver to Lessor such
documents as may from time to time be requested to confirm the title of Lessor
to any items of Lessor’s Equipment. Lessee will not remove or permit the removal
of any Lessor’s Equipment from the Leased Premises except in accordance with the
provisions of this Section.
 
11.           TAXES AND UTILITIES.
 
(a)           Taxes. Lessee shall be responsible for the payment of any and all
Taxes, during the Lease Term. For the purposes of this Lease, “Taxes”, shall
mean: (a) all real estate taxes and assessments on the Leased Premises, and
taxes and assessments levied in substitution or supplementation in whole or in
part of such taxes, (b) all personal property taxes for the Personal Property,
including license expenses, (c) all taxes imposed on services of Lessor’s agents
and employees with respect to services rendered in connection with the Leased
Premises, (d) all other taxes, fees or assessments now or hereafter levied by
any governmental authority on the Leased Premises, its contents, Lessor’s
Equipment and/or on the operation and use of the Leased Premises by Lessee, and
(e) all reasonable costs and fees incurred in connection with seeking reductions
in or refunds in Taxes, including, without limitation, any costs incurred by
Lessor to challenge the tax valuation of the Leased Premises, but excluding
income taxes. For the purpose of determining real estate taxes and assessments
for any given calendar year, the amount to be included in Taxes for such year
shall be as follows: (i) with respect to any special assessment that is payable
in installments, Taxes for such year shall include the amount of the installment
(and any interest) due and payable during such year; and (ii) with respect to
all other real estate taxes, Taxes for such year shall, at Lessor’s election,
include either the amount accrued, assessed or otherwise imposed for such year
or the amount due and payable for such year, provided that Lessor’s election
shall be applied consistently throughout the Lease Term. If a reduction in Taxes
is obtained for any year of the Lease Term during which Lessee paid the same,
Taxes payable by Lessee for such year will be retroactively adjusted and Lessor
shall provide Lessee with a credit, if any, based on such adjustment. Likewise,
if the total of taxes paid by Lessee to Lessor during any year is less than the
total amount of all Taxes due and payable by Lessee, then Lessee shall pay
Lessor the amount of any deficiency within thirty (30) days after Lessee’s
receipt of a statement therefor from Lessor.
 

--------------------------------------------------------------------------------


(b)           Utilities. Lessee shall be solely responsible for and shall
promptly pay all charges for utilities in respect of the Leased Premises,
including, without limitation, charges for water, gas, electricity, sewer
service, refuse disposal, telephone service and similar services incurred in
connection with the operation of the Leased Premises during the Lease Term.
 
12.           INSURANCE.
 
(a)           General Insurance Requirements.  During the Term, Lessee shall at
all times keep the Leased Premises, and all property located in or on the Leased
Property, including Lessor’s Equipment, insured with the kinds and amounts of
insurance described below. All insurance provided for in this Lease other than
as set forth in (vi) below shall be maintained under valid and enforceable
policies issued by insurers of recognized responsibility, licensed and approved
to do business in Texas, having a general policyholder’s rating of not less than
A-X or better by Best’s Key Rating Guide and with a claims paying ability rating
from Standard & Poor’s of at least AA and the equivalent rating from at least
one other rating agency.  All policies of insurance required under this Lease
(other than “umbrella/excess” liability policies) shall name Lessor, and
Lessor’s lender, if applicable, as additional insureds. All policies of
insurance required herein may be in the form of “blanket” or “umbrella/excess”
type policies; provided, that any “blanket” policies shall allocate to the
Property the full amount of insurance required hereunder and any
“umbrella/excess” liability policies shall follow underlying policies which
specifically name Lessor, and Lessor’s lender, if applicable, as additional
insureds.  Original policies or satisfactory certificates of insurance or
renewal policies, as applicable, from the insurers or agents or brokers on the
insurers’ behalf evidencing the existence of all insurance coverage required by
this Lease and showing the interest of the Lessor shall be provided to Lessor
prior to the date of this Amended and Restated Lease Agreement and within ten
(10) Business Days of Lessor’s request and shall provide that the subject policy
may not be canceled, modified or reduced except upon not less than ten (10)
Business Days prior written notice to Lessor as provided by Lessee.  Any claims
under any policies of insurance described in this Lease shall be adjudicated by
and at the expense of Lessee or of its insurance carrier, but shall be subject
to joint control of Lessee and Lessor.  Lessee shall provide no less than thirty
(30) days cancellation notice of insurance coverage to Lessor and Lessor’s
Lender, if applicable.  The policies shall insure against the following risks:
 
(i)           Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as special form perils, earthquake (if earthquake
coverage is customary in the geographical area in which the Leased Premises is
located), sinkhole and windstorm in an amount not less than the insurable value
on a replacement costs basis (as defined below in Section 12(b)) and including a
building ordinance coverage endorsement;
 

--------------------------------------------------------------------------------


(ii)           Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus, now or hereafter installed in the Facility, in such limits
with respect to any one accident as may be reasonably requested by Lessor from
time to time;
 
(iii)           Flood (when the Leased Premises is located in whole or in part
within a designated 100-year flood plain area) and such other hazards and in
such amounts as may be customary for comparable properties in the area;
 
(iv)           Loss of rental value in an amount not less than twelve (12)
months’ Rent payable hereunder or business interruption in an amount not less
than twelve (12) months of income and normal operating expenses including
payroll and Rent payable hereunder with an endorsement extending the period of
indemnity by at least ninety (90) days (Building Ordinance - Increased Period of
Restoration Endorsement) necessitated by the occurrence of any of the hazards
described in Section 12(a).
 
(v)           Claims for bodily injury or personal property damage under a
policy of commercial general liability insurance with amounts not less than One
Million Dollars (1,000,000) combined single limit and Five Million Dollars
($5,000,000) in the annual aggregate; and
 
(vi)           Medical professional liability with amounts not less than Three
Hundred Thousand Dollars ($300,000) combined single limit and Six Hundred
Thousand Dollars ($600,000) in the annual aggregate.
 
The insurance required under (vi) above may be provided through Capwest Imperial
Assurance, Ltd., a Cayman Island domiciled captive insurance company (the
“Captive Insurer”).  No changes shall be permitted to the terms of coverage
provided by the Captive Insurer without Lessor’s prior written consent.  Lessee
shall provide Lessor with annual audited financial statements for the Captive
Insurer.  In the event (i) the Captive Insurer shall cease to exist as a legal
entity, (ii) in Lessor’s discretion there is a material change to the financial
condition of the Captive Insurer or (iii) the number or dollar amount of claims
are made in an amount which in Lessor’s discretion would be reasonably likely to
cause a material adverse change to the financial condition of the Captive
Insurer, then Lessee shall obtain and maintain such other insurance in such
amounts and from such providers as is requested by Lessor from time to time.
 
(b)           Replacement Cost. The term “replacement cost” shall mean the
actual replacement cost of the insured property from time to time with new
materials and workmanship of like kind and quality. If either Party believes
that the replacement cost has increased or decreased at any time during the
Term, it shall have the right to have such replacement cost redetermined by an
impartial national insurance company reasonably acceptable to both Parties (the
“impartial appraiser”). The Party desiring to have the replacement cost so
redetermined shall forthwith, on receipt of such determination by the impartial
appraiser, give written notice thereof to the other Party hereto. The
determination of the impartial appraiser shall be final and binding on the
Parties hereto, and Lessee shall forthwith increase or decrease the amount of
the insurance carried pursuant to this Article to the amount so determined by
the impartial appraiser. Each Party shall pay one-half (1/2) of the fee, if any,
of the impartial appraiser.
 

--------------------------------------------------------------------------------


(c)           Additional Insurance.  In addition to the insurance described
above, Lessee shall at all times maintain any other coverage required by legal
requirements for all persons employed by Lessee or any Lessee Party on the
Leased Premises.
 
(d)           Waiver of Subrogation.  Lessor and Lessee hereby waive any right
of subrogation and right of recovery or cause of action for injury or lawsuit to
the extent that such injury or loss is covered by fire, extended coverage, “all
risk” or similar policies covering real property or personal property required
to be obtained and maintained under this Lease by the waiving party (or which
would have been covered if the party claiming such right of subrogation or
recovery or cause of action had carried the insurance required by this Lease) or
covered by any other insurance maintained by the waiving party.  Written notice
of the terms of the above mutual waiver shall be given to the insurance carriers
of Lessor and Lessee, and the parties’ insurance policies shall be properly
endorsed, if necessary, to prevent the invalidation of the policies by reason of
such waivers.
 
(e)           Increase in Limits.  If either Party shall at any time reasonably
believe the limits of the insurance required hereunder to be insufficient, the
Parties shall endeavor to agree in writing on the proper and reasonable limits
for such insurance to be carried and such insurance shall thereafter be carried
with the limits thus agreed on until further change pursuant to the provisions
of this Section. If the Parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance to be carried shall be determined by an
impartial third party reasonably selected by Lessor and Lessee.
 
(f)           Deductible Amounts.  The policies of insurance which Lessee is
required to provide under this Lease will not have deductibles or self-insured
retentions in excess of twenty five thousand dollars ($25,000) for professional
liability insurance and ten thousand dollars ($10,000) for property insurance,
unless a greater amount is approved by Lessor in writing, and with such approval
not to be unreasonably withheld if such deductible or self-insured retention is
not available on commercially reasonable economic terms.
 
(g)           No Separate Insurance.  Lessee shall not, on Lessee’s own
initiative or pursuant to the request or requirement of any third party, (i)
take out separate insurance concurrent in form or contributing in the event of
loss with that required in this Section 12 to be furnished by, or which may
reasonably be required to be furnished by, Lessee or (ii) increase the amounts
of any then existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of the insurance, including in all cases Lessor, are included therein as
additional insured and the loss is payable under such insurance in the same
manner as losses are payable under this Lease. Lessee shall immediately notify
Lessor of the taking out of any such separate insurance or of the increasing of
any of the amounts of the then existing insurance by securing an additional
policy or additional policies.
 

--------------------------------------------------------------------------------


13.           DAMAGE, DESTRUCTION AND CONDEMNATION.
 
(a)           Damage or Destruction.  If the Facility shall be damaged or
destroyed (in whole or in part) at any time during the Lease Term:
 
(i)           there shall be no abatement or reduction in the amount of Rent
payable by Lessee under this Lease, with Lessee maintaining business
interruption insurance;
 
(ii)           Lessee shall promptly give written notice thereof to Lessor, and
 
(iii)           Lessee shall promptly replace, repair, rebuild or restore the
Facility to substantially the same condition, value and utility as an operating
entity as existed prior to such damage or destruction, with such changes,
alterations and modifications (including the substitution and addition of other
property) as may be desired by Lessee and approved by Lessor and as will not
impair the over-all operating utility, use or service capacity or the character
of the Facility.
 
If the claim for loss resulting from such damage or destruction is not greater
than Fifty Thousand and No/100 Dollars ($50,000.00), Lessee shall apply to the
replacement, repair, rebuilding or restoration of the Facility so much as may be
necessary of any net proceeds of insurance resulting from claims for such
losses.
 
If the claim for loss resulting from such damage or destruction exceeds Fifty
Thousand and No/100 Dollars ($50,000.00), at the Lessor’s option, (i) the Lessor
will hold and disburse all net proceeds of insurance, or (ii) all net proceeds
of insurance shall be paid into a special trust fund, maintained by Lessor’s
designated trustee (the “Trustee”). The Trustee, upon receipt of a certificate
of the Authorized Representative of Lessee that payments are required for such
purpose, shall apply so much as may be necessary of the net proceeds of such
insurance to the payment of the costs of such replacement, repair, rebuilding or
restoration, either on completion thereof or as the work progresses, at the
option of Lessee. Each such certificate of Lessee shall be accompanied by a
certificate of an architect or engineer (who shall be selected by Lessee and
satisfactory to the Trustee) in charge of the rebuilding, repairing or
restoring, dated not more than thirty (30) days prior to such direction, setting
forth in substance that (i) the sum then directed to be applied either has been
paid by Lessee, or is justly due, to contractors, subcontractors, materialmen,
engineers, architects or other persons who shall have rendered services or
furnished materials or improvements for the rebuilding, repairing or restoring
therein specified; the names of such persons; a brief description of such
services or materials or improvements and the several amounts so paid or due to
each of such persons; and a statement that none of the costs of the services or
materials or improvements described in such certificate has been or is being
made the basis, in any previous or then pending direction for payment under this
Section and that the sum then directed to be applied does not exceed the value
of the services or materials or improvements described in the certificate, and
(ii) that, except for the amount, if any, stated (pursuant to (i) preceding) in
such certificate to be due for services or materials or improvements, there is
not outstanding any indebtedness known to the persons signing such certificate
which is then due for labor, wages, materials, supplies or services which, if
unpaid, might become the basis of a vendor’s, mechanic’s, laborer’s or
materialmen’s lien upon the Facility or any part thereof. Pending the
expenditure of such special fund, the Trustee, pursuant to the written direction
of Lessor, shall invest the same in a federally insured bank.
 

--------------------------------------------------------------------------------


At Lessor’s option, in the event the net proceeds of insurance are not
sufficient to pay in full costs of such replacement, repair, rebuilding or
restoration, Lessee shall nonetheless supervise the completion of the work
thereof and Lessor shall pay from its own moneys, deposited with the Trustee
prior to commencement of the repair within thirty (30) days of invoice
submission, that portion of the costs thereof in excess of such net proceeds
without offsetting Rent payments.
 
All such replacements, repairs, rebuilding or restorations made pursuant to this
Section 13(a) shall automatically become a part of the Facility as if the same
were specifically described herein.Any balance of such net proceeds remaining
after payment of all the costs of such replacement, repair, rebuilding or
restoration shall be paid to Lessor.
 
Notwithstanding the foregoing to the contrary, in the event the Leased Premises
are damaged or destroyed to the extent of fifty percent (50%) or more of the
replacement cost value thereof, then Lessor, in Lessor’s sole discretion, may
elect to terminate this Lease, in which event Lessor shall be entitled to
receive the insurance proceeds and, after the effective date of termination,
neither Lessor nor Lessee shall have any further obligations pursuant to this
Lease. In the event Lessor elects to terminate this Lease pursuant to the
foregoing right to do so, Lessor shall notify Lessee in writing of such election
within thirty (30) days-of the date of damage or destruction.
 
(b)           Condemnation.  If at any time during the Lease Term the whole or
any part of title to, or the use of the Facility shall be taken by condemnation,
Lessor shall have no obligation to restore or replace the Facility and there
shall be no abatement or reduction in the amounts payable by Lessee under this
Lease unless the number of licensed beds is decreased or portions of the
Facility no longer are accessible.  Lessor shall cooperate fully with Lessee in
the handling and conduct of any condemnation proceeding with respect to the
Facility. In no event shall Lessor voluntarily settle, or consent to the
settlement of, any condemnation proceeding with respect to the Facility without
the prior written consent of Lessee.  Upon the occurrence of any such
condemnation, unless the Lessor elects to terminate this Lease in accordance
with Section  13(d) hereof, Lessor shall, in Lessor’s sole discretion, either:
restore the Facility (excluding any land taken by condemnation) to substantially
the same condition, value and utility as an operating entity as existed prior to
such condemnation; or acquire, by construction or otherwise, facilities of
substantially the same nature and value as an operating entity as the Facility
(“Substitute Facilities”). Such Substitute Facilities shall be available for use
by Lessee without the payment of any Rent or use charge other than as provided
in this Lease. Lessee shall deliver to Lessor such documents as may be necessary
or appropriate to convey the title to such Substitute Facilities.  Upon any such
condemnation, unless this Lease is terminated by the Lessor in accordance with
Section 13(d):
 

--------------------------------------------------------------------------------


(i)           The net proceeds of any award in any condemnation proceedings
shall be paid to and held by the Trustee in a special trust fund. The Trustee,
upon receipt of a certificate of the Authorized Representative of Lessee that
payments are required for such purpose, shall apply so much as may be necessary
of such net proceeds to the payment of the costs of the restoration of the
Facility or the acquisition of Substitute Facilities, either on completion
thereof or as the restoration or acquisition progresses, at the option of
Lessee. Pending the expenditure of moneys held by the Trustee in such special
trust fund, the Trustee, pursuant to the written direction of Lessor, shall
invest the same in a federally insured bank.
 
(ii)           In the event the net proceeds of any condemnation award are not
sufficient to pay in full the costs of restoration of the Facility or
acquisition of Substitute Facilities, Lessee, with Lessor’s approval, shall
nonetheless complete such restoration or acquisition and Lessor shall pay from
its own moneys that portion of the costs thereof in excess of such net proceeds
without offsetting Rent payments.
 
(iii)           The Facility, as so restored, or the Substitute Facilities,
whether or not requiring the expenditure of Lessee’s own moneys, shall
automatically become a part of the Leased Premises.
 
(c)           Condemnation Award-Lessee.  Lessee shall be entitled to the
proceeds of any condemnation award or portion thereof made for damage to or
taking of any property which, at the time of such damage or taking, is not part
of the Facility, Lessor’s property, or which would become Lessor’s property upon
termination of this Lease pursuant to the terms hereof, or for damages
attributed to its loss of all or part of the leasehold.
 
(d)           Lease Termination.  Notwithstanding the other provisions of
Section 13(b), in the event the number of licensed beds is decreased ten percent
(10%) or more for a period of one hundred eight (180) days by the taking, other
portions of the Facility are taken, or land outside of the Facility is taken so
as to impair access to or use of the Facility, either party shall have the
option to terminate this Lease.  The electing party shall notify the other party
in writing, of such election to terminate within thirty (30) days of the date
the condemning authority notifies Lessor, and Lessor notifies Lessee, of its
intent to take possession of the condemned property.
 
14.           SURRENDER OF POSSESSION.  Upon the expiration of termination of
the Lease Term, howsoever effected, Lessee shall forthwith surrender the Leased
Premises to Lessor in as good working order and condition as on the Commencement
Date, ordinary wear and tear excepted. Lessor’s Equipment and all inventory
acquired by Lessee during the Lease Term and on hand as of the date of
expiration or termination shall also be surrendered to Lessor.  Lessee shall
execute and deliver to Lessor such bills of sale and assignments as Lessor may
reasonably require to effect the intent of this Section 14. Lessee may remove
Lessee’s Equipment from the Leased Premises upon the expiration or termination
of the Lease Term; provided; however, that Lessee shall be responsible for and
shall immediately repair any damage to the Leased Premises caused by the removal
of Lessee’s Equipment. Lessee will cooperate with any successor lessee or
licensee to transfer operations.
 

--------------------------------------------------------------------------------


15.           DEFAULT AND LEASE TERMINATION.
 
(a)           Events of Default of Lessee.  Each of the following acts,
omissions .or Occurrences shall constitute an “Event of Default of Lessee”
hereunder:
 
(i)           Failure by Lessee to pay or cause to be paid, within five (5)
business days of the date required Rent specified to be paid under Section 3
hereof;
 
(ii)           Breach by HARDEN HEALTHCARE, LLC, a Texas limited company of any
of its obligations under that certain Guaranty and Surety Agreement of even date
herewith in favor of Lessor;
 
(iii)           Failure of Lessee to observe and perform any other covenant,
condition or agreement of Lessee under this Agreement within thirty days (30)
after the date Lessee receives written notice of such failure of performance,
or, with respect to failures of performance not susceptible of cure within
thirty (30) days upon approval in writing by Lessor, the failure of Lessee to
commence a cure within said thirty (30) day period and to thereafter diligently
prosecute same to completion;
 
(iv)           The vacating of the Leased Premises by Lessee prior to an
effective termination of this Lease as provided herein;
 
(v)           If Lessee: (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due and Lessor, in good faith, determines
that such event or condition could lead to Lessee’s inability to perform its
obligations hereunder; (iii) has a receiver, trustee or custodian appointed for,
or take possession of, all or substantially all of its assets or its leasehold
estate in the Leased Premises, either in a proceeding brought by Lessee or in a
proceeding brought against Lessee or Lessee consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar or an involuntary petition for relief is filed
against Lessee under any applicable law, or any composition, rearrangement,
extension, reorganization or other relief of debtors now or hereafter existing
is requested or consented to by Lessee; (v) fails to have discharged within a
period of sixty (60) days any attachment, sequestration or similar writ levied
upon any property of Lessee (exclusive of the Leased Premises); or (vi) fails to
pay within ninety (90) days any final money judgment against Lessee; or (vii)
Lessee shall make a transfer in fraud of creditors or shall make an assignment
for the benefit of creditors;
 

--------------------------------------------------------------------------------


(vi)           The enforcement or threatened enforcement by regulatory
authorities of any regulation or law or of powers to terminate, suspend or
severely sanction the operation of the Facility and jeopardizing the nursing
home license or Medicaid or Medicare certification.
 
(b)           Remedies of Lessor.  Upon the occurrence and continuance beyond
any applicable cure period of any of the Events of Default of Lessee specified
in this Agreement, Lessor shall have the option to pursue any one or more or a
combination of the following remedies without any notice to or demand upon
Lessee whatsoever:
 
(i)           Terminate this Lease, in which event Lessee shall immediately
surrender the Leased Premises to Lessor, and if Lessee fails to surrender the
Leased Premises, Lessor may, without prejudice to any other remedy which Lessor
may have, expel or remove Lessee and any other person who may be occupying the
Leased Premises, or any part thereof. In such event Lessor may seek such damages
and remedies as are available at law or in equity for Lessee’s breach of this
Lease.
 
(ii)           Enter upon and take possession of the Leased Premises and expel
or remove Lessee and any other person who may be occupying the Leased Premises
or any part thereof without terminating this Lease, and exercise Lessor’s
reasonable efforts to relet the Leased Premises, as Lessee’s agent, and receive
the proceeds thereof.  Lessee will cooperate with any successor lessee or
licensee to transfer operations and Lessee covenants and agrees to pay Lessor on
demand any cost or expense incurred by Lessor in connection with reletting the
Leased Premises or any deficiency in rent that may arise by reason of such
reletting, including, without limitation, brokerage fees, advertising expenses,
preparation expenses (including re-decoration of the Leased Premises),
reasonable legal expenses, and the cost of performing such of Lessee’s
obligations as Lessor determines to be necessary and reasonable. Notwithstanding
any election by Lessor to re-take possession of the Leased Premises pursuant to
this provision, Lessor may at any time thereafter, upon written notice to
Lessee, terminate this Lease and, in such event, neither Lessor nor Lessee shall
have any further rights, obligations or liabilities hereunder after the date of
termination, except to the extent that covenants related to environmental
indemnities are expressly said to survive termination of this lease.
 
(iii)           Enter upon the Leased Premises and take such actions as may be
required to cure the Event of Default of Lessee. Lessee covenants and agrees to
reimburse Lessor on demand for any expenses, direct or indirect, which Lessor
may incur in thus effecting compliance with Lessee’s obligations under this
Lease.
 
(iv)           Pursue change of ownership applications and proceedings with
regulatory authorities regulating the nursing home license and Medicaid and
Medicaid certification. Lessee hereby acknowledges and agrees that it will
cooperate with any subsequent licensee in preparation of a final cost report.
 
(v)           Lessor may pursue all of its legal and equitable remedies,
including specific performance.
 
Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other foregoing remedies or any other remedies herein provided or any other
remedies provided at law or in equity, nor shall pursuit of any remedy herein
provided constitute a forfeiture or waiver of any Rent or other amounts due to
Lessor hereunder or of any damages accruing to Lessor by reason of the violation
of any of the terms, provisions or covenants herein contained. No waiver by
Lessor of any violation or breach of any of the terms, provisions or covenants
herein contained shall be deemed or construed to constitute a waiver of any
other violation or breach of any of the terms, provisions, or covenants herein
contained. Forbearance by Lessor to enforce one or more of the remedies herein
provided upon an Event of Default of Lessee shall not be deemed or construed to
constitute a waiver of such default. To the extent any amounts due to Lessor
under the terms of this Lease, whether as a result of an Event of Default of
Lessee or otherwise, are not timely paid, such amounts shall bear interest at
the rate of eighteen percent (18%) per annum from the date such amounts were due
until paid to Lessor; provided, however, that regardless of whether Section
15(a) provides for notice and cure, such interest shall not commence to accrue
until thirty days (30) after the date Lessee receives written notice of unpaid
amounts.  In the event Lessor takes possession of the Leased Premises and
thereafter is unable to make a lease with a new tenant, after attempting in good
faith to secure a new tenant, which results in Lessor realizing the benefit of
this Lease, including the recoupment of all expenses and costs paid by Lessor,
Lessor shall have the right to demand and recover from Lessee the present value
of the difference between the amount to be received by Lessor under the new
lease and the amount which would have been payable by Lessee hereunder, plus any
costs and expenses due and owing Lessor pursuant to this Section.
 

--------------------------------------------------------------------------------


(c)           Lessor’s Lien.  Lessor shall have at all times during the Term of
this Lease, a valid lien for all rents and other sums of money becoming due
hereunder from Lessee, upon all goods, accounts, wares, merchandise, inventory,
furniture, fixtures, equipment, vehicles and other personal property and effects
of Lessee situated in or upon the Leased Premises, and such property shall not
be removed therefrom except in accordance with the terms of this Lease or in the
ordinary course of business without the approval and consent of Lessor until all
arrearages in Rent as well as any and all other sums of money then due to Lessor
hereunder shall first have been paid and discharged in full.  Alternatively, the
lien hereby granted may be foreclosed in the manner and form provided by law for
foreclosure of security interests or in any other manner and form provided by
law.  The statutory lien for Rent, if any, is not hereby waived and the express
contractual lien herein granted is in addition thereto and supplementary
thereto.  Lessee agrees to execute and deliver to Lessor from time to time
during the Term of this Agreement such financing statements as may be required
by Lessor in order to perfect the Lessor’ lien provided herein or granted or
created by state law.  Notwithstanding anything in this Section 15(c) or any
other provision of this Lease to the contrary, any Lien in favor of Lessor
(whether granted pursuant to this Lease or by statute or otherwise) shall be
subordinated as provided for in that certain Landlord Waiver and Consent
Agreement, dated December 31, 2009, by and among Lessor, Lessee, First Lien
Collateral Agent and Second Lien Collateral Agent.
 
(d)           Events of Default of Lessor.  Failure of Lessor to observe and
perform any covenant, condition or agreement of Lessor under this Lease within
thirty (30) days after the date Lessor receives written notice of such failure
of performance, or, with respect to failures of performance not susceptible of
cure within thirty (30) days upon approval in writing by Lessee, the failure of
Lessor to commence a cure within said thirty (30) day period and to thereafter
diligently prosecute same to completion (each, an “Event of Default of Lessor”)
shall give the Lessee the remedies set forth in Section 15(e) below.
 
(e)           Remedies of Lessee.  Upon the occurrence and continuance beyond
any applicable cure period of any Event of Default of Lessor specified in the
foregoing Section 15(d), Lessee shall have the option to pursue any one or
combination of the following remedies without any notice to or demand upon
Lessor whatsoever:
 

--------------------------------------------------------------------------------


(i)           Terminate this Lease, in which event Lessee shall surrender the
Leased Premises and Medicaid or Medicare certifications to Lessor upon notice to
Lessor.
 
(ii)           Take such actions as may be reasonably required to cure the Event
of Default of Lessor; and Lessor covenants and agrees to reimburse Lessee on
demand for any reasonable and necessary expense, direct or indirect, which
Lessee may incur in thus effecting compliance with Lessor’s obligations under
this Lease.
 
16.           LIENS.
 
(a)           Prohibition Against Liens.  Subject to Section 16(b), Lessee and
Lessor agree as follows:  Lessee covenants that it will not create or suffer to
be created any lien, encumbrance or charge upon the Leased Premises, Rent
payable hereunder, or any part thereof. In the event any mechanic’s lien,
affidavit, charge or order (“lien”) is filed against the Leased Premises or Rent
payable hereunder as a result of Lessee’s actual or alleged act or omission,
whether or not such lien is enforceable, Lessee agrees to cause such lien to be
discharged of record by payment, bonding or otherwise no later than fifteen (15)
days after receipt by Lessee of notice of the filing of such lien, but in all
events, prior to the commencement of foreclosure proceedings. If Lessee shall
fail to cause such lien to be discharged or bonded against within such period,
then, in addition to any other right or remedy, Lessor may, but shall not be
obligated to, discharge the same either by paying the amounts claimed to be due
or by procuring the discharge of such lien by bonding proceedings or other legal
proceedings. Any amount so paid and all costs and expenses incurred in
connection therewith, together with interest at the maximum lawful rate thereon
from the respective dates of the payment or incurring of the cost and expense to
discharge the same, shall constitute an obligation of Lessee and shall be paid
by Lessee to Lessor on demand. Nothing herein shall prevent Lessee from
contesting the validity of the lien in any manner it chooses so long as such
contest is pursued with reasonable diligence. In the event such contest is
determined adversely (allowing for appeal to the highest appellate court),
Lessee shall promptly pay in full the required amount, together with any
interest, penalties, costs or other charges necessary to release such lien.
Lessee shall indemnify Lessor in accordance with Section 16(a) below. In no
event and under no circumstances shall Lessee cause or suffer to exist any lien
against or encumbrance upon Lessor’s interest in the Leased Premises.
 
(b)           Waiver and Consent Agreement.  Notwithstanding anything in this
Lease to the contrary, the liens on Lessee’s assets in favor of (i) First Lien
Collateral Agent and its successors and assigns to the extent that First Lien
Collateral Agent has a lien on such assets pursuant to certain security
agreements entered into by and between First Lien Collateral Agent and Lessee;
and (ii) Second Lien Collateral Agent and its successors and assigns to the
extent that Second Lien Collateral Agent has a lien on such assets pursuant
to certain security agreements entered into by and between Second Lien
Collateral Agent and Lessee, are in each case, expressly permitted hereby, and
in each case, may and shall remain on such assets after any transfer of such
assets to Lessor or otherwise. Lessor agrees to execute a waiver and consent
agreement in the form attached hereto as Schedule 16(c).
 

--------------------------------------------------------------------------------


17.           LIABILITIES AND INDEMNIFICATION.  LESSEE SHALL INDEMNIFY AND HOLD
LESSOR HARMLESS FROM AND AGAINST ANY LIABILITY, LOSS, CLAIM, SUIT, CAUSE OF
ACTION, JUDGMENT, LIEN, PENALTY, FINE, DAMAGE, LIABILITY, DEFICIENCY, COST AND
EXPENSE (INCLUDING, WITHOUT LIMITATION, THE DEFENSE OF ALL OF THE AFORESAID,
COURT COSTS, REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION) OF ANY
NATURE, KIND OR DESCRIPTION SUFFERED OR INCURRED BY LESSOR AND/OR THE LEASED
PREMISES ARISING OUT OF, OR CAUSED BY OR RESULTING FROM (OR ALLEGED TO ARISE OUT
OF, BE CAUSED BY OR RESULT FROM) (IN WHOLE OR IN PART) ANY ACT OR OMISSION OF
LESSEE OR LESSEE’S OFFICERS, DIRECTORS, REPRESENTATIVES, AGENTS, EMPLOYEES,
INDEPENDENT CONTRACTORS, GUESTS AND INVITEES, OR ANY INJURY TO OR DEATH OF ANY
PERSON OR PERSONS OR DAMAGE TO OR DESTRUCTION OF THE PROPERTY OF ANY PERSON OR
PERSONS OCCURRING IN, ON OR ABOUT THE LEASED PREMISES AND FOR ANY BREACH OF THIS
LEASE.  LESSEE AGREES TO USE AND OCCUPY THE LEASED PREMISES AND PLACE ITS
IMPROVEMENTS THEREIN AND THEREON AT ITS OWN RISK. LESSEE SHALL BE RESPONSIBLE
FOR THE SAFETY AND WELL-BEING OF LESSEE’S OFFICERS, DIRECTORS, REPRESENTATIVES,
AGENTS, EMPLOYEES, INDEPENDENT CONTRACTORS, GUESTS AND INVITEES AT OR ABOUT THE
LEASED PREMISES. THE FOREGOING INDEMNITIES SHALL SURVIVE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.  This provision does not apply to indemnification by
Lessee for Hazardous Materials Claims, Environmental Costs, or issues involving
violations or alleged violations of Hazardous Materials Laws, which are
exclusively dealt with in Section 6(c).
 
18.           INSPECTION.  Lessor, Lessor’s lender and their respective agents
and representatives shall have the right to enter and inspect the Leased
Premises during normal business hours and upon at least three (3) days advance
written notice to Lessee, except in the case of any emergency in which event no
notice shall be required, for the purpose of inspecting the same and satisfying
the requirements of Lessee’s lender (subject to laws and regulations respecting
patient confidentiality).  Such right of Lessor, Lessor’s lender and their
respective agents and representatives shall not be construed to obligate Lessor,
Lessor’s lender and their respective agents and representatives to notify Lessee
of any defect observed therein.  In connection with any such inspection, Lessor
shall, and shall cause its lender and any agents and representatives to, use
reasonable efforts to avoid interfering with the operations of the Facility.
 
19.           MANAGEMENT OF LEASED PREMISES. Lessee may, with Lessor’s prior
written approval, enter into a management or similar agreement regarding the
Leased Premises. Any permitted management agreement pertaining to the Leased
Premises shall be subject and subordinate to this Lease and the rights of Lessor
hereunder and shall not relieve Lessee of any liability or obligations
hereunder. Lessee also may contract with its affiliated companies for ancillary
services so long as the affiliates deliver an industry standard, or better level
of care or services at contract rates equal to, or lower, than other competitive
providers.
 
20.           MEDICARE, MEDICAID AND OTHER PAYOR REIMBURSEMENT.   Lessee shall
cause to be properly prepared, signed and timely filed all claims, costs reports
or other documentation required by Medicare, Medicaid and any other third-party
payor programs for operation of the Facility by Lessee during the Lease
Term.  In addition to the foregoing, Lessee shall deliver to Lessor, within
thirty (30) days following the date on which such reports are due, all of the
foregoing described cost reports.
 

--------------------------------------------------------------------------------


21.           SUBORDINATION OF MANAGEMENT AGREEMENT TO LEASE.  Lessee
stipulates, covenants and agrees that the Management Agreement between Lessee
and Trisun Healthcare, LLC, a Texas limited liability company, (the “Management
Agreement”) is subordinated in all respects to this Lease.  The Lessee agrees to
provide the Lessor with any subordination agreement and estoppel certificates
reasonably requested by the Lessor, executed by such manager and evidencing the
subordinate status of the Management Agreement and the absence of any default by
Lessee pursuant to such Management Agreement.  Lessee further covenants and
agrees that it will not distribute to or pay itself or to any affiliate of
Lessee any management fees or other compensation during any month of the Term
until it has first paid Rent and other sums payable to Landlord under this
Agreement.  Lessee further covenants and agrees not to modify or terminate the
Management Agreement without Lessor’s prior written consent.
 
22.           ESTOPPEL CERTIFICATES.  Lessee shall, at any time upon not less
than five (5) business days prior written request by Lessor or Lessor’s lender,
execute, acknowledge and deliver to Lessor or its designee, or Lessor’s lender,
as applicable, a statement in writing, executed by an officer, manager or
general partner of Lessee, certifying that this Lease is unmodified and in full
force and effect (or, if there have been any modifications, that this Lease is
in full force and effect as modified, and setting forth such modifications), the
dates to which Rent and additional charges hereunder have been paid, certifying
that, to the knowledge of Lessee, no default by either Lessor or Lessee exists
hereunder or specifying each such default and as to other matters as Lessor may
reasonably request.
 
23.           MISCELLANEOUS PROVISIONS.
 
(a)           Additional Assurances.  The provisions of this Lease shall be
self-operative and shall not require further agreement by the Parties except as
may be provided herein to the contrary; provided, however, at the reasonable
request of either Party, the other Party shall execute such additional
instruments and take such additional acts as may reasonably be necessary to
effectuate this Lease.
 
(b)           Legal Fees and Costs.  In the event either Lessor or Lessee
institutes any proceedings to enforce or interpret any provision of this Lease,
the prevailing party will be entitled to recover its legal expenses, including,
without limitation, reasonable attorneys’ fees, costs and necessary
disbursements, in addition to any other relief to which such Party shall be
entitled.
 
(c)           Assignment or Subletting.  Lessee shall not assign this Lease or
any interest herein (including, without limitation, the right to use the Leased
Premises), whether by operation of law or otherwise, or sublet the Leased
Premises or any part thereof, without the prior written consent of Lessor. For
purposes of this subsection, (i) a transfer or sale of greater than fifty
percent (50%) of the voting interest or capital stock of Lessee or any entity
directly or indirectly controlling Lessee to any other person or entity, or (ii)
the merger or consolidation of Lessee or any entity directly or indirectly
controlling Lessee with or into an unrelated third party, with such third party
remaining as the surviving entity, shall each be deemed an assignment requiring
the consent of Lessor. Any assignment by Lessee in violation of the provisions
of this Section 23(c) may be deemed void by Lessor and shall not operate to
release Lessee from any liability hereunder. Lessor may assign its interest
under this Lease and, from and after the effective date of assignment, Lessor
shall be released from any further obligations hereunder.
 

--------------------------------------------------------------------------------


(d)           Notices.  Any notice which a Party is required or may desire to
give the other shall be in writing and shall be sent by personal delivery or by
(i) United States registered or certified mail, return receipt requested,
postage prepaid, (ii) facsimile, or (iii) FedEx or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:
 
To Lessee:
PM Management -  Babcock NC, LLC
c/o TRISUN Healthcare, LLC
Attention: Steve Wood
1703 West Fifth Street, Suite 800
Austin, Texas 78703
Telephone: (512) 634-4942
Facsimile:  (512) _________
E-Mail: wood@hardenhealthcare.com
 
With a copy to:
Harden Healthcare, LLC
Attn:  General Counsel
1703 West Fifth Street, Suite 800
Austin, Texas 78703
Telephone No:  (512) 344-4235
Telecopy No.: (512) 524-3325
E-Mail: bhanson@hardenhealthcare.com
 
And:
And:
Graves, Dougherty, Hearon & Moody, P.C.
Attention: Edward McHorse
401 Congress Avenue, Suite 2200
Austin, Texas 78701
Telephone: (512) 480-5750
Fax: (512) 480-5850
E-Mail: emchorse@gdhm.com
 
     

 
 

--------------------------------------------------------------------------------


 
To Lessor:
MVI HEALTH CENTER, LP
c/o Cornerstone Growth & Income REIT, Inc.
Attn:  Sharon C. Kaiser
Chief Financial Officer
1920 Main Street, Suite 400
Irvine, CA 92614
Telephone No.:  949.263.4326
Telecopy No.:    949.250.0592
       
with copies to:   
Servant Healthcare Investments, LLC
Attn: Kevin Maddron
1000 Legion Place, Ste. 1650
Orlando, FL 32801
Telephone No.:   407.999.7772
Telecopy No.:     407.999.7759
        and:  
Michael A. Okaty, Esq.
Foley & Lardner LLP
111 N. Orange Avenue, Suite 1800
Orlando, FL 32801
Telephone:  407-423-7656
Fax:  407-648-1743
E-mail:  mokaty@foley.com
     

Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt, printed confirmation of successful facsimile transmission or the
overnight carrier’s proof of delivery, as the case may be, whether accepted or
refused. Any such notice not so given shall be deemed given upon receipt of the
same by the Party to whom the same is to be given. Any Party hereto may
designate a different address for itself by notice to the other Party in
accordance with this Section 23(d). In the event a Party is not a natural
person, delivery to an officer, director or partner of such Party shall be
deemed delivery to such Party.
 
(e)           Severability.  In the event any provision of this Lease is held to
be invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Lease, which shall be and
remain in full force and effect, enforceable in accordance with its terms.
 
(f)           Post-Commencement Date Access to Information.  Lessee acknowledges
that subsequent to the Commencement Date Lessor may need access to information
or documents in the control or possession of Lessee for the purposes of audits,
compliance with government requirements and regulations, and the prosecution or
defense of third party claims or for other legitimate purposes. Accordingly,
Lessee agrees that, subsequent to the Commencement Date, for the entire Term,
including any renewal period, and for [four (4)] years thereafter, Lessee will
(i) retain all financial and operating records related to the Facility, and (ii)
make available to Lessor, Lessor’s agents, independent auditors and/or
governmental agencies, to the extent permitted by applicable laws and
regulations, all such financial and operating records and such documents and
information in respect of the Leased Premises to the extent necessary to
facilitate audits, compliance with governmental requirements and regulations and
during the time of the indemnities of Lessee by Lessor established under this
Lease hereof the prosecution or defense of third party claims.
 

--------------------------------------------------------------------------------


(g)           Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the Parties hereto or by any third person to create the
relationship of principal and agent, partnership or joint venture or of any
association between Lessor and Lessee, and no provision contained in this Lease
or any acts of the Parties hereto shall be deemed to create any relationship
between Lessor and Lessee other than the relationship of landlord and tenant.
 
(h)           Choice of Law and Venue.  The Parties agree that this Lease shall
be governed by and construed in accordance with the laws of the State of Texas,
and that the courts of such state shall be the exclusive courts of jurisdiction
and venue for any litigation, special proceeding or other proceeding as between
the Parties that may be brought, or arise out of, in connection with or by
reason of this Lease.
 
(i)           Gender, Number.  Whenever the context of this Lease requires, the
gender of all words herein shall include the masculine, feminine and neuter, and
the number of all words herein shall include the singular and plural.
 
(j)           Amendment; Counterparts.  No changes in or amendments to this
Lease shall be recognized unless and until made in writing and signed by all
Parties hereto or their respective successors and assigns. This Lease may be
executed in two or more counterparts, each and all of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.
 
(k)           Divisions and Headings.  The divisions of this Lease and the use
of captions and headings in connection therewith are solely for convenience and
shall have no legal effect in construing the provisions of this Lease.
 
(l)           Late Charge.  In addition to its other remedies, Lessor shall have
the right, without notice or demand, to add to the amount of any payment of Rent
required to be made by Lessee hereunder and which is not received by Lessor by
the due date thereof required by this Lease, an amount equal to five percent
(5%) of such delinquent amount for each month or portion thereof that such
amount remains outstanding to compensate Lessor for the loss of use of such
funds and the administrative costs caused by such delinquency, the Parties
agreeing that Lessor’s damage by virtue of such delinquencies would be extremely
difficult and impracticable to compute and the amount stated herein represents a
reasonable estimate thereof. Any waiver by Lessor of any late charges or failure
to claim the same shall not constitute a waiver of other late charges or other
remedies available to Lessor.
 
(m)           Controlling Person.  The relationship between Lessor and Lessee is
an arms length third party relationship and Lessor is not a “Controlling Person”
(as that term is defined by applicable laws, rules or regulations) as to
Lessee’s rights and obligations under the terms of this Lessee, Lessor having no
rights or abilities, acting alone or in concert with others, to directly or
indirectly influence, direct or cause the direction of management, expenditure
of money (other than in accordance with the provisions of this Lease) or
policies of Lessee.
 

--------------------------------------------------------------------------------


(n)           Recitals, Exhibits and Schedules.  The recitals included in the
preamble to this Lease are true and correct and, together with all schedules and
exhibits attached hereto, are incorporated herein by reference.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
WITNESS OUR SIGNATURES to this Amended and Restated Lease Agreement on this, the
31st day of December, 2009.
 
 

 
LESSOR:

MVI HEALTH CENTER, LP,
a Delaware limited partnership
 
 
BY:
 
MVI Health Center GP, LLC,
a Delaware limited liability company,
as its General Partner
       
BY:
CGI Healthcare Operating Partnership, L.P.,
a Delaware limited partnership,
as its sole Member
       
BY:
Cornerstone Growth & Income Operating
Partnership, L.P., a Delaware limited partnership,
as its General Partner
       
BY:
Cornerstone Growth & Income REIT, Inc.,
a Maryland corporation,
as its General Partner

               
By:
/s/ Terry G. Roussel      
Terry G. Roussel, President and
Chief Executive Officer
                 

 

 
LESSEE:


PM MANAGEMENT – BABCOCK NC, LLC, a Texas limited liability company
 
 
BY:
MAJOR TIMBERS, LLC, its Manager

       
By:
/s/ Lew Little      
Name: Lew Little
Title:  Manager
                 


 

--------------------------------------------------------------------------------


EXHIBIT A


DESCRIPTION OF THE LAND




Lot 1, Block 2, New City Block 17341, NORTH HOLLOW KNOLL, an addition to the
City of San Antonio, Bexar County, Texas, according to the map or plat thereof,
recorded in Volume 9569, Page(s) 38 of the Deed and Plat Records of Bexar
County, Texas.
 
 

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF LEASE GUARANTY



GUARANTY AND SURETY AGREEMENT


THIS GUARANTY AND SURETY AGREEMENT (this “Agreement”) is made as of December 31,
2009, by HARDEN HEALTHCARE, LLC, a Texas limited liability company (“Guarantor”)
in favor of MVI HEALTH CENTER, LP, a Delaware limited partnership (“Obligee”).
 
WITNESSETH
 
WHEREAS, pursuant to that certain Lease Agreement dated December 31, 2008 (the
“Original Lease”) by and between PM MANAGEMENT – BABCOCK NC, LLC, a Texas
limited liability company (“Obligor”) and SNF MESA VISTA, LLC, a Texas limited
liability company (the “Seller”), the Obligor previously leased a 144-bed
nursing home commonly known as Mesa Vista Health Center (the “Facility”) located
on certain real property in San Antonio, Bexar County, Texas (the “Land” and,
together with the Facility, the “Property”); and
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement dated December 31
2009, by and between the Obligee and the Seller (the “Purchase Agreement”), the
Obligee has acquired the Property and certain personal property used in
connection with the operation and maintenance of the Property from the Seller;
and
 
WHEREAS, pursuant to the terms of the Purchase Agreement, the Seller has agreed
to assign the Original Lease, which has been modified and restated in its
entirety by the Amended and Restated Lease in the form attached hereto as
Exhibit A (the Original Lease, as modified by such Amended and Restated Lease,
the “Lease”), and Obligee has agreed to assume from Seller, all of the Seller’s
liabilities and obligations related to the Lease to the extent such liabilities
and obligations arise during and relate to the period from and after the date of
the closing of the transaction contemplated by the Purchase Agreement and solely
to the extend provided for in the Amended and Restated Lease, and the Obligor
has consented to such assignment and assumption, all pursuant to that certain
Assignment and Assumption Agreement dated December 31, 2009 by and between
Obligee and Seller, a copy of which is attached hereto as Exhibit B; and
 
WHEREAS, it is a material condition to Obligee agreeing to enter into the
Purchase Agreement, the Assignment and Assumption Agreement attached hereto as
Exhibit B and the Lease attached hereto as Exhibit A, and to consummate the
transactions contemplated thereby that the Guarantor executes and delivers this
Agreement to provide assurances of the due and timely payment of the Guaranteed
Obligations (defined below);
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are forever
acknowledged and confessed, the Parties hereto acknowledge and warrant that the
foregoing recitals are true and correct and binding upon the Parties, and
further agree as follows:
 
GUARANTY
 
In consideration for the purchase of the Property by Obligee and the assumption
by Obligee of the Lease on the terms provided for in the Assignment and
Assumption Agreement, Guarantor does hereby guarantee to Obligee Obligor’s full
and prompt performance of Obligor’s obligations under the Lease (the “Guaranteed
Obligations”) pursuant to the terms and conditions established therein.
 
The liability of Guarantor under this Agreement shall be absolute, unconditional
and irrevocable. This Agreement is absolute and continuing and is a guarantee of
payment and not of collection and the liability of Guarantor is primary and
unconditional.  Accordingly, Guarantor agrees to pay the Guaranteed Obligations
to Obligee automatically and without written demand therefor, without any
withholding, deduction, counterclaim (unless a compulsory counterclaim) or
set-off for any reason or on any account whatsoever, subject to the terms hereof
and provided that Guarantor shall make payment of the Guaranteed Obligations in
the event that Obligor has failed or will fail to fully pay the Guaranteed
Obligations in accordance with the provisions of the Lease such that payment to
Obligee shall be made on the due date thereof, without delay, either from
Obligor or Guarantor.  This Agreement is in no way conditional upon any
requirement that Obligee first attempt to collect the Guaranteed Obligations
from Obligor or resort to any security or other means of obtaining payment of
the Guaranteed Obligations.
 
Guarantor hereby waives notice of acceptance of this Agreement, notices of
default, non-performance, partial performance, non-payment or partial payments
in protest, notice of protest, and all other notices or formalities to which
Obligor or Guarantor might otherwise be entitled pursuant to the Lease or by
law. Additionally, Guarantor hereby waives all rights, defenses and benefits
accruing from time to time to sureties under applicable law (including, without
limitation, all rights under the Texas Business and Commerce Code).  No failure
or delay on Obligee’s part in exercising any power, right or privilege hereunder
shall impair any such power, right or privilege or be construed as a waiver of
or acquiescence therein.
 
Guarantor expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which it may now or
hereafter have against Obligor or any other person directly or contingently
liable for the obligations and liabilities guaranteed hereunder, or against or
with respect to Obligor’s property (including, without limitation, property
collateralizing Obligor’s obligations and liabilities to Obligees) arising from
the existence or performance of this Agreement until the full and indefeasible
payment and performance of the obligations and liabilities under the Lease and
the termination of the Lease.
 

--------------------------------------------------------------------------------


Obligee may, without notice to Guarantor, and without eliminating or in any way
impairing the validity of Guarantor’s obligations to Obligee under this
Agreement, grant modifications, additions or changes to the Lease, make
amendments or modifications to the Guaranteed Obligations, extend time for
performance, and take any such other appropriate acts related to Obligor’s
performance of its obligations under the Lease as Obligee deems necessary or
appropriate. Guarantor hereby waives their right to require Obligee to (a)
proceed against Obligor or any other sublessee, assignee or other transferee of
Obligor, (b) proceed against or exhaust any security or collateral Obligee may
hold, or (c) pursue any other right or remedy for Obligee’s benefit, before
proceeding against Guarantor for the obligations guaranteed herein. Guarantor
hereby agrees that Obligee may unqualifiedly exercise in its sole discretion any
or all rights and remedies available to it against Obligor or any other person
without impairing Obligee’s rights and remedies under this Agreement, and
Guarantor’s liabilities and obligations under this Agreement will remain
independent and unconditional.
 
Without limiting the foregoing, this Agreement shall be a continuing guarantee,
and (whether or not Guarantor shall have notice or knowledge of any of the
following) the liability and obligation of Guarantor hereunder shall be absolute
and unconditional irrespective of, and shall not be released or otherwise
affected by (a) the release or impairment of any security given to secure the
Guaranteed Obligations; (b) any lack of validity or enforceability of the Lease,
or any other agreement or instrument relating thereto; (c) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition or
liquidation or similar proceedings relating to Obligor, or its properties or
creditors; (d) any impairment, modification, change, release or limitation of
liability or obligation under the Lease resulting from the operation of any
present or future provision of the Bankruptcy Reform Act of 1978 or any other
similar federal or state statute, or from the decisions of any court; or (e) any
other circumstances which might otherwise constitute a defense available to, or
a discharge of, any person or entity in respect of the Lease, or Guarantor in
respect of this Agreement.  To the extent that Obligor makes any payment which
Obligee is required by any applicable legal requirement to return to Obligor,
its trustee, its receiver or any other party, this Agreement and Guarantor’s
obligations hereunder shall be revived and shall continue in full force and
effect as if the payment had not been made.
 
Guarantor agrees that one or more successive or concurrent actions may be
brought herein against Guarantor, either in the same action in which Obligor is
sued, or in separate actions as often as deemed advisable. The prevailing party
in any such action shall be entitled to recover its costs including reasonable
expenses and attorneys’ fees. In the event any claim or action, or action on any
judgment, based on this Agreement, is made or brought against Guarantor,
Guarantor agrees not to assert against Obligee any set-off, defense or
counterclaim (other than compulsory counterclaims) which Obligor may have, and,
further, Guarantor agrees not to deduct, set-off, or seek to counterclaim for or
recoup, any amounts which are or may be owed by Obligee to Guarantor, or for any
loss of contribution from any other guarantor, if any.
 
All rights and claims of Guarantor now or hereafter existing including, without
limitation, rights to any payments, distributions or dividends from Obligor
(collectively the “Guarantor Claims”) against Obligor or any of the Obligor’s
property shall be subordinate and subject in right of payment to the prior
payment in full of the Guaranteed Obligations to Obligee.  No Guarantor’s Claims
shall, in any event, be payable from Obligor to Guarantor while any amount owed
to Obligee by Obligor or Guarantor is due, unpaid and outstanding.  In addition,
Guarantor hereby covenants and agrees that, until the Guaranteed Obligations
have been paid or performed in full under this Agreement, Guarantor will:
 
 

--------------------------------------------------------------------------------


 
 
A.
Not, without Obligee’s prior written consent, which consent shall not be
unreasonably withheld, delayed or denied: issue, sell, transfer, assign, or
allow any shareholder of Guarantor to sell, transfer, or assign, any capital
stock or similar ownership interests in Guarantor which would result in any
person not presently a shareholder of the Guarantor directly or indirectly
owning capital stock or similar ownership interests in Guarantor representing
fifty percent (50%) or more of the combined voting power of Guarantor’s
then-outstanding capital stock or any class of ownership interests in Guarantor;

 
 
B.
Promptly notify Obligee of: (i) any breach or non-performance of, or any default
under, any contractual obligation of Guarantor which could have a material
adverse effect on Guarantor’s financial condition, and (ii) any action, suit,
litigation or proceeding which may exist at any time which could have a material
adverse effect on Guarantor’s financial condition; and (iii) the occurrence of
any event or development that could have a material adverse effect on
Guarantor’s financial condition;
       
C.
Pay all taxes, assessments, governmental charges and other obligations
applicable to or assessed against Guarantor when due the failure of which to pay
could have a material adverse effect on Guarantor’s financial condition, except
as may be contested in good faith or those as to which a bona fide dispute may
exist; and

 
 
D.
Execute and deliver to Obligee such further instruments and do such other
further acts as are reasonably required to carry out the purposes of this
Agreement and;

 
 
E.
Provide Obligee with Guarantor’s audited financial statements within ten (10)
days following issuance thereof but in no event later than May 30th of each
calendar year.

 
This Agreement shall inure to the benefit of Obligee’s successors and assigns,
and shall be binding on Guarantor’s successors and assigns.
 
The invalidity or unenforceability of any provision of this Agreement shall not
effect the validity or enforceability of this Agreement as a whole, which shall
remain in full force and effect in all other respects.
 

--------------------------------------------------------------------------------


The validity of this Agreement, its construction, interpretation, and
enforcement, and the rights of Obligee and Guarantor shall be determined under,
governed by, and construed in accordance with the laws of the State of Texas,
without regard to principles of conflicts of law.
 
Time shall be of the essence with respect to all of Guarantor’s obligations
under this Agreement.
 
All notices, requests, demands and other communications required or permitted to
be given under this Agreement shall be delivered personally, or sent by a
courier company and addressed as follows:
 
If to Guarantor, to:


Harden Healthcare, LLC
Attn:  General Counsel
1703 West Fifth Street, Suite 800
Austin, Texas 78703
Telephone No:  (512) 344-4235
Telecopy No.: (512) 524-3325


with a copy, which shall not constitute notice, to:
 
Graves Dougherty Hearon & Moody, PC
Attn:  Edward McHorse
401 Congress Avenue, Suite 2200
Austin, Texas 78701
Telephone No:  (512) 480-5750
Telecopy No.: (512) 480-5850


If to Obligee, to:



MVI HEALTH CENTER, LP
c/o Cornerstone Growth & Income REIT, Inc.
Attn:  Sharon C. Kaiser
Chief Financial Officer
1920 Main Street, Suite 400
Irvine, CA  92614
Telephone No.:  949.263.4326
Telecopy No.:    949.250.0592
 

 

--------------------------------------------------------------------------------


 
with a copy, which shall not constitute notice, to:
 
Servant Healthcare Investments, LLC
1000 Legion Place
Suite 1650
Orlando, Florida 32801
Attn:  John Mark Ramsey
Telephone No.:   (407) 999-7772
Telecopier No.:   (407) 999-5210
with a copy, which shall not constitute notice, to:
 
Foley & Lardner LLP
111 North Orange Avenue, Suite 1800
Orlando, Florida  32801
Attn: Michael A. Okaty, Esquire
Telephone No.: (407) 423-7656
Telecopier No.:  (407) 648-1743
 

Any such notice shall be deemed delivered upon delivery or refusal to accept
delivery as indicated in writing by the person attempting to make personal
service or by written confirmation of delivery from the courier company.  Any
party to whom notices are to be sent pursuant to this Agreement may from time to
time change its address for future communication hereunder by giving notice in
the manner prescribed herein to all other persons named above, provided that the
address change shall not be effective until five (5) business days after the
notice of change has been given.
 
This Agreement may be transmitted and/or signed by facsimile or a .pdf
attachment to an email. The effectiveness of any such signatures shall, subject
to applicable law, have the same force and effect as manually signed originals
and shall be binding on all parties hereto. Obligee may also require that any
such signature be confirmed by a manually signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile signature.
 
Guarantor represents, warrants and covenants to Obligee as an inducement to
entering into the Lease with Obligor that this Agreement (i) constitutes a
legal, valid and binding obligation of the Guarantor enforceable in accordance
with its terms, (ii) is being entered into by Guarantor in order to provide
commercial benefit for the Guarantor’s business interests and (iii) does not and
will not violate or conflict with any of the Guarantor’s organizational
documents, and to Guarantor’s knowledge, does not and will not violate or
conflict with any material agreement by which it is bound, or any material legal
requirement to which Guarantor is subject, nor is any consent or approval
required that has not been received or that will not be obtained in connection
with the execution, delivery or performance, validity or enforceability of this
Agreement.
 
 

--------------------------------------------------------------------------------


 
The person executing this Agreement on behalf of Guarantor has the authority to
do so, without any further required approval from any other person or entity.
The undersigned acknowledges that he/she has been afforded the opportunity to
reed this document carefully and to review it with an attorney of his/her choice
before signing it. The undersigned acknowledges having read and understood the
meaning and effect of this document before signing it.
 
IN WITNESS WHEREOF, Guarantor has executed this agreement this 31st day of
December, 2009, as evidenced by the signature of its duly authorized
representative below.
 
GUARANTOR:


HARDEN HEALTHCARE, LLC, a
Texas limited liability company




By:  __________________________________
Name:  _______________________________
Title:  ________________________________
 

 

--------------------------------------------------------------------------------


SCHEDULE 3(a)


RENT




Lessee shall pay to Lessor, on or before the first day of each calendar month
during the Term, one-twelfth (1/12th) of the “Lease Payment” set forth below, at
Lessor’s address set forth in Section 23(d) of this Agreement or such other
address as Lessor may from time to time designate in writing in accordance with
the notice requirements of Section 23(d) of this Agreement.



 
Lease Basis
 
$13,000,000
 
Lease Bumps
 
2.5% bumps
 
Starting Lease Rate
11.50%
       
Year
Lease Start Date
Lease Rate
Lease Payment
1
1/1/2010
11.50%
$1,495,000
2
1/1/2011
11.79%
$1,532,375
3
1/1/2012
12.08%
$1,570,684
4
1/1/2013
12.38%
$1,609,951
5
1/1/2014
12.69%
$1,650,200
6
1/1/2015
13.01%
$1,691,455
7
1/1/2016
13.34%
$1,733,742
8
1/1/2017
13.67%
$1,777,085
9
1/1/2018
14.01%
$1,821,512
10
1/1/2019
14.36%
$1,867,050
11
1/1/2020
14.72%
$1,913,726
12
1/1/2021
15.09%
$1,961,570
13
1/1/2022
15.47%
$2,010,609
14
1/1/2023
15.85%
$2,060,874
15
1/1/2024
16.25%
$2,112,396
16
1/1/2025
16.66%
$2,165,206
17
1/1/2026
17.07%
$2,219,336
18
1/1/2027
17.50%
$2,274,819
19
1/1/2028
17.94%
$2,331,690
20
1/1/2029
18.38%
$2,389,982






--------------------------------------------------------------------------------


SCHEDULE 3(b)


FACILITY CONTRACTS




 
1.
Hospice Services Agreement, dated February 25, 2009, by and between AMED
Community Hospice and Mesa Vista Inn

 
2.
Contract, undated, by and between A-Right Landscaping and Mesa Vista Inn

 
3.
Customer Agreement, dated April 1, 2008, by and between Iron Mountain and Mesa
Vista Inn

 
4.
Agreement for Services, dated December 11, 2008, by and between Community
Portable X-Ray, Inc. and Mesa Vista Inn

 
5.
Laboratory Services Agreement, dated July 1, 2009, by and between CYTO Specialty
Laboratories, Inc. and Mesa Vista Inn

 
6.
Proposal, dated January 1, 2009, by and between Exotic Tropical Plants and Mesa
Vista Inn

 
7.
Clinical Affiliation Agreement, dated July 10, 2009, by and between Galen
College of Nursing and TRISUN Healthcare, LLC with respect to nursing
internships at Mesa Vista Inn

 
8.
Laboratory Services Agreement, January 1, 2009, by and between Professional
Clinical Laboratory, Inc. and Mesa Vista Inn

 
9.
Medical Director Agreement, dated May 1, 2009, by and between Dr. Lovelash
Manocha and Mesa Vista Inn

 
10.
Sales and Service Agreement, dated August 18, 2009, by and between Nestle Waters
North America, Inc. and Mesa Vista Inn

 
11.
Nursing Home Dialysis Transfer Agreement, dated April 24, 2009, by and between
SAKDC Davita Dialysis Partners, LP and Mesa Vista Inn

 
12.
Residential Services Agreement, dated May 29, 2009, by and between Odyssey
Healthcare Operating A, LP and Mesa Vista Inn

 
13.
Facility Agreement, undated, by and between Penny’s From Heaven Foundation
Therapy Dogs for Animal Assisted Activities and Mesa Vista Inn

 
14.
Pharmacy Services Agreement, dated December 1, 2008, by and between MBS Pharmacy
and Mesa Vista Inn

 
15.
Respiratory Therapy Equipment Agreement, dated January 1, 2009, by and between
Omnicare, Inc. and TRISUN Healthcare, LLC with respect to, among other
facilities, Mesa Vista Inn

 
16.
Bulk Video Services Agreement, dated __ of November 2008, by and between Time
Warner Cable San Antonio, LP and Mesa Vista Inn

 
17.
Memorandum of Agreement, dated November 3, 2008, by and between TMF Health
Quality Institute and Mesa Vista Inn

 
18.
Hospice Services Agreement, dated February 27, 2009, by and between Lighthouse
Hospice and Mesa Vista Inn

 
19.
Facility Participation Agreement, dated October 1, 2009, by and between United
HealthCare Insurance Company and Mesa Vista Inn

 
20.
Service Provider Agreement, dated January 16, 2008, by and between United
Ambulance, LLC and Mesa Vista Inn

 
21.
Nursing Facility Services Agreement, dated April 9, 2009, by and between Family
Hospice, Ltd. (dba VistaCare) and Mesa Vista Inn

 
22.
Certificate of Waiver issued by CMS to PM Management – Babcock NC, LLC

 
23.
City of San Antonio Alarm System Permit issued to TRISUN Care Center Babcock

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 6(b)


As soon as available and in any event within 60 days after the end of each of
Lessee’s fiscal years during the Lease Term, Lessee shall deliver or cause to be
delivered to Lessor unaudited financial statements (balance sheet and the
related statements of income and retained earnings)  for such year in such form
and detail as Lessor may reasonably require and, commencing with the second full
fiscal year of operations of the Property, setting forth in comparative form the
figures for the previous fiscal year.  Such financial statements will be
accompanied by a certificate signed by an appropriate officer of Lessee stating
that such financial statements fairly present the financial position of the
Lessee and the Property in conformity with GAAP.


As soon as available and in any event within 7 days after the end of each
calendar month during the Lease Term, Lessee shall deliver or cause to be
delivered to Lessor unaudited financial statements (balance sheet and the
related statements of income and retained earnings) of Lessee for the month then
ended in such form and detail as Lessor may reasonably require.  Such financial
statements will be accompanied by a certificate signed by an appropriate officer
of Lessee stating that such financial statements fairly present the financial
position of the Lessee and the Property in conformity with GAAP.


As soon as available and in any event within 30 days after the end of each of
Lessee’s fiscal quarters during the Lease Term, Lessee shall deliver or cause to
be delivered to Lessor unaudited financial statements (balance sheet and the
related statements of income and retained earnings) of Lessee for the fiscal
quarter then ended in such form and detail as Lessor may reasonably
require.  Such financial statements will be accompanied by a certificate signed
by an appropriate officer of Lessee stating that such financial statements
fairly present the financial position of the Lessee and the Property in
conformity with GAAP.
 

--------------------------------------------------------------------------------




SCHEDULE 7(e)


LITIGATION


Reveles (Worker Injury):


Roberto Reveles is a former Certified Nurse Assistant who reported a workplace
injury to his left knee on July 24, 2006.  He reported an injury to his right
knee in January 2007 and alleged that injury occured while receiving treatment
for his left knee. TRISUN (an affiliate of Tenant) paid all of the medical
expenses associated with the injuries and also provided Reveles wage replacement
benefits during each period that he could not work as a result of his injuries. 
In July 2007, Reveles's doctors released him to his full duties without
restrictions.  TRISUN immediately reinstated him to full-time employment as a
CAN at the Facility.  Reveles held that position until August 19, 2009.  On that
date, TRISUN separated his employment in response to complaints by residents
that he treated them too roughly.  Through the date of his discharge, Reveles
performed all of the duties of CNA without any physical limitations and
evidenced no symptoms of pain or discomfort.
 
Following his reported injuries, Reveles filed a demand for arbitration pursuant
to TRISUN's Associate Injury Plan and sought additional treatment for both
knees.  On November 3 and 4, 2009, the parties arbitrated Reveles's claims.  The
hearing closed on December 7, 2009, after the parties submitted post-hearing
briefs.  The decision on the case is due from the Arbitrator by January 6,
2009.  Once the decision issues, the matter should be resolved once and
forever. Outside counsel has advised that they expect to prevail on the merits
and do not expect an appeal of the matter, as the grounds for appeal of the
arbitration are very narrow.




Kathryn Pelech (Pre-Suit)
 
Case Open Date:              
4/22/09
 
Dates of Residency:       
11/4/05–11/7/08? and 11/14/08-12/22/08
 
Status:                           
Letter of Representation and Medical Records Release requested from attorney
Howard Davis
Plaintiff’s Counsel:    
Howard E. Davis
 
Defense Counsel:         
N/A
 
Expense Reserve:         
$7,500.00
 
Liability Reserve:       
$1,000.00
  Brief Narrative:               This is a patient that had a well documented
history of attempting to get out of her bed unassisted (though call light was
always in reach).  Unfortunately, she did fall after getting out of bed (again)
unassisted at an unspecified time.  Resident was sent to the ER (contusion to
right eye), treated and returned to the Facility.  Patient remains a resident of
Mesa Vista.  Records were produced in April ’09, and since that time, Facility
has not heard anything from the lawyer representing the Resident.  The file
remains open.  Lessee does not view this potential case, if filed, to be
material in any respect to the financial condition, operations or results of the
Facility.  At this time no suit has been filed.





--------------------------------------------------------------------------------


SCHEDULE 10(a)


SCHEDULE OF LESSOR’S EQUIPMENT




 
Quantity
Item
Dining Room Furniture
 
64
Kwalu Dining Room Chairs
 
26
42" Dining Table Tops
 
26
Queen Anne Table Base
Office Furniture
 
11
HON #10673NN - Desk
 
17
HON #E4022 - Key Board Trays
 
2
HON #3301EC62T - Executive Chairs
 
16
HON #4002EC62T - Swivel Chairs
 
13
HON #4002HJ70T - Swivel Chairs
 
10
HON #534 Putty - 4 Drawer File Cabinets
 
3
HON #584LE Taupe - 36"W 4 Drawer Lateral Files
 
29
HON #6545NAW26 - Guest Chairs
 
1
HON #94220 - Bookcase w/Glass Doors
 
3
HON #94229NN - 4 Drawer Lateral File
 
1
HON #94236 - Hutch w/Glass Doors
 
2
HON #94243NN - Credenza
 
2
HON #94271NN - Executive Desk
 
2
HON #94283R - Pedestal Desk Right
 
2
HON #94284L - Pedestal Desk Left
 
1
HON #94448 - 48" Round Table Top
 
1
HON #94011 - Queen Anne Base Kit
 
2
HON #94212L NN LH L-Desk
 
2
HON #94211R NN R-Desk
Televisions
   
2
LG 50PG20 - 50" plasma TV
 
144
Dynex 26" LCD TV Model #DX-LCD26-0
Appliances
   
2
Fridgidaire 30" Freestanding Electric Range
 
2
Fridgidaire 30" Recirculating Range Hood
 
5
Frididaire 20.5 Cu Ft. Top Mount Refrigerator
Whirlpool Tub
 
1
MasterCare MB-68-AH Entrée Bath

 
 

--------------------------------------------------------------------------------


 
Resident Room Furniture
 
144
Matrix MM5174-ZL74700 - Patient Beds
 
144
Head/Foot Board brackets with Bed Rails
 
144
Head and Footboards
 
144
#4198015 Mattresses
 
96
Three Drawer Bedside Chests
 
48
30" Three Drawer Chests
 
48
24" Wardrobe - 2 Drawers
 
48
48" Wardrobe - 4 Drawers
 
95
Overbed Tables
 
144
Low Back Resident Chairs - CAE581G3
Parlor Furniture
 
3
Wing Chairs
 
1
Dresser With Marble Top
 
2
Classico End Tables
Library Furniture
 
1
Sofa
 
2
Wing Chairs
 
2
Occasional Chairs
 
2
Classico End Tables
Day Room Furniture
 
2
Sofas
 
4
Wing Chairs
 
4
Lounge Chairs
 
4
Collingwood Chrest
 
2
Media Consoles
Private Dining Furniture
 
1
Rectangular Table
 
2
Arm Chair
 
6
Side Chairs
 
1
China Hutch and base
 
1
Universal Sideboard
Artwork
   
88
Framed Art Pieces
Kitchen
     
Kitchen Equipment
Laundry
     
Laundry Equipment
Serving Pantries
   
Serving Pantry Equipment

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 16(c)


FORM OF WAIVER AND CONSENT




LANDLORD WAIVER AND CONSENT AGREEMENT
(“Waiver and Consent”)


The undersigned, SNF MESA VISTA ACQUISITION, LLC, a Florida limited liability
company (“Lessor”), is the lessor under a certain lease agreement dated December
____, 2009, (the “Lease”) with PM MANAGEMENT – BABCOCK NC, LLC, a Texas limited
liability company (“Tenant”), as lessee with respect to premises consisting of
approximately  rentable square feet of space in the building located at 5756 N.
Knoll Drive, San Antonio, Texas 78240 and as more particularly described in
Exhibit “A” attached hereto (the “Real Property”).


The Lessor understands that it has or may hereafter acquire an interest in the
following described personal property located on the Real Property:  All of
Tenant’s personal property, including, without limitation, inventory,
work-in-process, documents of title, accounts receivable, contract rights,
general intangibles, chattel paper and instruments now owned, existing or
hereafter acquired or arising, all goods and services the sale, lease or
performance of which give rise to any account, contract right or general
intangible of the Tenant and all proceeds of the foregoing; all equipment,
machinery, furnishings, window treatments, furniture and fixtures now owned or
hereafter acquired by Tenant and all replacements or substitutions thereof and
all accessories, parts and equipment now or hereafter affixed thereto and all
accessories, equipment and parts now or hereafter attached or added thereto or
used in connection therewith (the “Encumbered Personal Property”); provided,
however, that the Encumbered Personal Property shall not include any portion of
the “Leased Premises” or the “Lessor’s Equipment” as such terms are defined in
Sections 1.1 and 9.1, respectively, of the Lease.  Encumbered Personal Property
shall expressly also exclude property owned by Lessor, including, without
limitation, the security deposit held pursuant to the Lease and all property
identified in Schedule 10(a) of the Lease and replacements and substitutions
thereof and any property which, pursuant to the terms of Lease, transfers or
reverts to Lessor upon termination of, or Lessee’s default under, the Lease.


Intending to be legally bound and to induce (i) WELLS FARGO FOOTHILL, INC., a
California corporation, as a lender and as agent (in such capacity, “First Lien
Agent”) for certain other lenders (“First Lien Lenders”) under that certain
First Lien Credit and Guaranty Agreement, dated as of November 28, 2007, among
Tenant, the other signatory parties thereto, First Lien Agent and First Lien
Lenders and (ii) SILVER POINT FINANCE, LLC, a Delaware limited liability
company, as a lender and as agent (in such capacity, “Second Lien Agent”) for
certain other lenders (“Second Lien Lenders”) under that certain Second Lien
Credit and Guaranty Agreement, dated as of November 28, 2007, among Tenant, the
other signatory parties thereto, Second Lien Agent and Second Lien Lenders, to
enter into certain financial arrangements with Tenant, the undersigned Lessor
hereby covenants and agrees with First Lien Agent and Second Lien Agent, their
respective successors and assigns, that: (a) the Lease and the Non-Competition
Side Letter Agreement represent the entire agreement between Tenant and Lessor
with respect to the Real Property and leased premises and have not been
assigned, modified, supplemented or amended in any way and constitute the legal,
valid and binding obligation of Lessor enforceable against Lessor in accordance
with their respective terms, and are in full force and effect, (b) this Waiver
and Consent constitutes the legal, valid and binding obligation of Lessor in
accordance with its terms, (c) Tenant is not in default in the payment of any
rent, additional rent or other charges under the Lease, and Tenant is not in
default in the performance of any other obligation of Tenant under the Lease and
Lessor is not in default in the performance of any obligation of Lessor under
the Lease, and (d) Tenant has granted Lessor a lien on the Encumbered Personal
Property, provided, however, that the undersigned, or any successor to the
undersigned’s interest in the Real Property consents that such lien on
Encumbered Personal Property shall be subordinate and inferior in all respects
to the rights therein of Superior Lienholder, its successors and assigns, and
any successor to Superior Lienholder’s said interest.



--------------------------------------------------------------------------------


 
As used in this agreement, the term “Superior Lienholder” shall mean:


(a)           as of the date hereof and continuing until such time as First Lien
Agent has notified Lessor in writing that Lessor shall no longer be required to
follow the instructions of First Lien Agent and shall instead follow the
instructions of Second Lien Agent (the “First Lien Agent Notice”) – First Lien
Agent; and


(b)           beginning on the date Lessor receives the First Lien Agent Notice
and thereafter – Second Lien Agent.


Supererior Lienholder’s address for notice purposes shall be the address set
forth on the signature pages hereto.


Lessor acknowledges, understands and agrees that First Lien Agent and Second
Lien Agent, at any time and from time to time, may change or amend their
respective financial agreements with Tenant without the consent of or notice to
Lessor, without incurring responsibility to Lessor and without impairing,
modifying or releasing any of First Lien Agent’s or Second Lien Agent’s
respective rights or any of the obligations of Lessor under this Waiver and
Consent.  This Waiver and Consent shall be binding upon Lessor and shall inure
to the benefit of First Lien Agent, Second Lien Agent and their respective
successors and assigns.


No term or provision contained herein may be modified, amended or waived except
by written agreement or consent signed by the parties to be bound hereby.


The validity of this Waiver and Consent, its construction, interpretation, and
enforcement, and the rights of the parties hereto shall be determined under,
governed by, and construed in accordance with the internal laws of the State of
Texas. The parties hereto agree that all actions or proceedings arising in
connection with this Waiver and Consent shall be tried and litigated only in the
State of Texas.


All of the covenants, representations and agreements herein made by or on behalf
of the Lessor shall constitute covenants running with the Real Property.








[signature page follows]





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Lessor has executed and is delivering this
Waiver and Consent intending to be legally bound hereby and for good and
valuable consideration the receipt and sufficiency thereof is hereby
acknowledged and with the understanding that it will be relied upon by First
Lien Agent and Second Lien Agent in connection with their respective financial
agreements with Tenant this __ day of , 2009.

 
Dated:  ______________________
, a Texas                                           
By:                                           , a
Texas                                , its general partner
 
By:  ______________________________
                                ,                                           
 
Address:
_________________________________
Attn:                                                                   
_________________________________
_________________________________
 
Telephone: (___)___-____
 






--------------------------------------------------------------------------------




Dated:  _______________________
 
WELLS FARGO FOOTHILL, INC.,
as First Lien Agent
 
By_______________________________
Its_______________________________
 
Address:       2450 Colorado Avenue
Suite 3000 West
Santa Monica, CA 90404




--------------------------------------------------------------------------------




Dated:  _______________________
 
SILVER POINT FINANCE, LLC,
as Second Lien Agent
 
By_______________________________
Its_______________________________
 
Address:_______________________
_______________________
________________________













 